 LEE CYLINDERLee CylinderDivision of Golay & Co.,Inc., SpecialProducts Divisionof Golay & Co.,Inc.,ChoreBoy Division of Golay & Co.,Inc.andInterna-tional Union,United Automobile,Aerospace andAgricultural ImplementWorkers of America,UAW. Cases 25-CA-1669-1, 25-CA-1669-2,and 25-CA-1669-3June 30, 1970SUPPLEMENTAL DECISION AND ORDERBY MEMBERSFANNING, BROWN, AND JENKINSOn February 4, 1966, the National Labor Rela-tions Boardissued aDecision and Order in theabove-entitledproceeding,'findingthatLeeCylinder Division of Golay & Co., Inc., SpecialProducts Division of Golay & Co., Inc., Chore BoyDivision of Golay & Co., Inc. (hereinafter calledRespondent), had engaged in certain unfair laborpractices within themeaning ofthe National LaborRelationsAct, and directing,inter alia,that theRespondent offer immediate and full reinstatementto certain employees and directing further that theRespondent make whole the reinstated employeesforany loss of pay they may have suffered.Thereafter, the Board's Order was enforced by theUnited States Court of Appeals for the Seventh Cir-cuit.2On January 10, 1969, the Regional Director forRegion 25 issued a backpay specification andnotice of hearing. The Respondent filed an answerto the backpay specification on February 24, 1969,and thereafter filed an amended answer on April25, 1969.Pursuant to notice, a hearing was held on variousdates between April 28 and May 21, 1969, beforeTrialExaminerWilliam J. Brown to determine theamounts of backpay. On October 17, 1969, theTrialExaminerissued his Supplemental Decisionattached hereto, in which he awarded specificamounts of backpay to 45 discriminatees and inwhich he made certain other conclusions andfindings.Thereafter, theRespondent and theGeneral Counsel filed exceptions to the Trial Ex-aminer'sSupplementalDecision and supportingbriefs, and the Respondent also filed a request fororal argument.Subsequently, the Respondent filedan answeringbrief to the General Counsel's excep-tions andcross-exceptions.156 NLRB 1252'Golay&Co,Inc v NLRB,371F2d259(CA 7).3 TheRespondent's request for oral argument is hereby denied becausethe record,exceptions, and briefs adequately present the issues and thepositions of the partiesDIV. OF GOLAY241Pursuant to the provisions of Section 3(b) of theAct, the National Labor Relations Board hasdelegated its powers in connection with thisproceeding to a three-member panel.The Board has reviewed the rulings of the TrialExaminer made at the hearing and finds that noprejudicial error was committed.The rulings arehereby affirmed.The Board has considered theTrial Examiner's Supplemental Decision,the excep-tions and briefs, and the entire record in thisproceeding,3and hereby adopts the findings, con-clusions, and recommendations of the Trial Ex-aminer only to the extent consistent herewith.1.TollingThe Respondent has excepted to the Trial Ex-aminer's conclusion that backpay should not betolled for those 23 individuals who, in theoriginalproceeding in this matter before TrialExaminerJames V. Constantine, were found to have beendischarged for reasons not violative of the Act. TheBoard reversed Trial Examiner Constantine's deci-sionon this point and found that all of thedischarges, involving the 23 of those in issue here,were in violation of Section 8(a)(3) and (1) of theAct.'As mentioned above, the Board's Order ofreinstatement with backpay to all the claimants wasenforced.However, the court did not adopt theBoard'sfinding that the 23 employees weredischarged for reasons violative of Section 8(a)(3)and (1);5 rather, in reaching the result it did, thecourt applied theThayersbalancing theory. TheRespondent now argues that the Board shouldreconsider this matter in view of theThayerline ofcases.We agree with the Trial Examiner's disposition ofthis issue.Moreover, it is clear that theThayerprin-ciple was fully considered in our initial decision andwe found that even if we were to apply it our resultwould not be different.7 We now affirm that find-ing.2.Wage increaseThe General Counsel, in his specification, in-cluded, as part of the gross backpay, three hourlywage increases of 10 cents for the 43 discriminateeswho worked in the Respondent's Department 500,excluding Walter R. Heaston and Melvin Moistner.Thus, the record reveals that on January 13, 1964,4 156 NLRB 1252, 1260-64'Golay&Co,Inc v NLRB,371F2d259,262(CA.7)6N L R B vH N Thayer Co, 213 F 2d 748 (C A1), see Kohler Co,148 NLRB 1434,enfd300 F 2d 699 (C A D C )r 156 NLRB 1252, 1263, fn 13184 NLRB No. 28 242DECISIONS OF NATIONAL LABOR RELATIONS BOARD80 of the 100 employees working in Department500 received a 10-cent raise. Again, on May 3,1965, another 10-cent raise was granted to 51 ofthe 146 employees, and finally, the third such payraise was given on July 11, 1966, to 52 of the 105employees in Department 500. The parties stipu-lated that these increases were not across-the-boardwage raises.The Respondent contends that the raises weremere adjustments within modified rate ranges forseveral, but not all, classifications and, further, thatthey were granted on the basis of merit, includingsuch factors as work record, productivity, and per-sonal attitude.The Respondent asserts that therecord is barren of any evidence that any of the 43discriminateeswould have receivedan increaseduring the backpay period. Relying primarily on theabove, the Trial Examiner concluded that theevidence did not preponderate in favor of a findingthat any one or more of the discriminatees wouldhave received the wageincrease.The GeneralCounsel excepted and we find merit in his excep-tions.It has long been recognized that "in applying itsauthority over backpay orders, the Board has notused stereotyped formulas but has availed itself ofthe freedomgivenitby Congress to attain justresultsin diverse, complicated situations."" As in allcases of discriminatory discharge, the reasonable-ness of the remedy must comport with the Board'sduty to bring about "a restoration of the situation,as nearly as possible, to that which would have ob-tained but for theillegaldiscrimination. "9 In at-temptingto attain a just result, the Board has longincludedin itsbackpay formulas allowances forwage increases.10Therefore, the General Counselacted well within his authority by including thewageraisesin his specification.In spite of the above, the Trial Examiner deniedthewage increaseallowances in the backpayspecification for the reason that the General Coun-sel did not present sufficient evidence showing thatthe discriminateeswould have received the payraises.We believe that the Trial Examiner placedthe burden of proof upon the wrong party. In con-Phelps Dodge Corp v NLRB,313US 177, 198° Id at 19410Underwood MachineryCompany, 95 NLRB 1386,West Texas UtilitiesCompany, Inc,109 NLRB 936."In pertinent part,Sec 102 54(b) of theBoard's Rules and RegulationsstatesAs toallmatters within the knowledgeof therespondent..if therespondent disputes either theaccuracy of thefigures in the specifica-tion or thepremiseson which theyare based,he shall specifically statethe basisfor hisdisagreement,setting forth in detail his position as tothe applicablepremises and furnishing the appropriate supportingfiguresIS In pertinentpart, Sec 102 54(c) of theBoard's Rules and Regulationsstates.formity with the Board's Rules and Regulations itwas incumbent upon the Respondent, in its answerto the backpay specification, to state with clarity itsdisagreement with the General Counsel's statement,including under what grounds the specification wasincorrect and the correct figures in support of itscontention." The above is especially applicablehere because the factors taken into considerationby the Respondent in granting the three wage raiseswere peculiarly within its knowledge. Nevertheless,beyond merely denying that the wage increaseswere given across-the-board and contending thatsuch raises were granted upon certain intangibleconsiderations, the Respondent made no effort topresent its reasons for denying the raises to any, orto all, of the discriminatees. Under these circum-stances, we have no recourse but to deem the wageincrease for each claimant to be admitted as true.12We recognize that there is an element of uncer-tainty present in this case because some of the dis-criminatees might not have received any one, or allthree, of the raises if they had not been discrimina-torily discharged.On the other hand, the recordclearly reveals that the Respondent granted wageincreases to a substantial number of employees inDepartment 500 on three specific occasions; in oneinstance 80 percent of the employees received thewageraise.Furthermore, the Respondent does notcontend that any employee wouldnothavereceived any one, or all three, of the raises andmerely asserts that the wage increases were basedon meritorious performance. On balance, therefore,the Respondent does not deny that but for its dis-criminatory actions the employees in questionwould have merited the wage increases. In accordwith prior decisions, we find that the denial of wageraiseswould reward wrongdoing because, in amanner violative of the Act, the Respondent causedthe discriminatees to lose their opportunity to meritthe increases which, as stated above, appear tohave been granted to substantial numbers of theirreplacements at specific intervals.13 Inconclusion,if the Respondent wished to mitigate its damages inthis regard it was incumbent upon it to come forthwith some evidence showing that individual em-ployees would not have merited the increases."'If the respondent files an answer to the specification but fails to denyany allegationof thespecification in the manner required by subsec-tion (b) of this section [i e , 102.54(b)], and the failure so to deny isnot adequatelyexplained, such allegation shall be deemed to be ad-mitted to be true" SeeTrinity Valley Iron and SteelCompany, 158 NLRB 890, 916-917,enfd in pertinent part 410 F.2d 1161, 1172-73 (C A. 5).14 "Sinceproof of the discriminatorydischarges established that somedamagehad been suffered, it wasproper forthe Board to leavewith Mastro[the respondent] the burden of proving facts tomitigate the extentof thosedamages"NLRB v Mastro Plastics Corp.,354 F 2d 170, 174 (C A 1),cert denied 384 US 972 3.Vacation payLEE CYLINDER DIV. OF GOLAY243The TrialExaminer,in his Supplemental Deci-sion,inadvertently omitted allowance for vacationpay in the third quarter of each year in the backpayperiod.The amount of vacation pay owed wasseparately itemized in accord with company prac-tice in the General Counsel's specification and noobjection to it was raised.Therefore,we accept, asadmitted,the vacation hours and pay allotted toeach claimant,subject,of course,to amendmentsand stipulations received at hearing.In computingthe remaining sums due in each third quarter wehave relied on the figures submitted by the Respon-dent and found appropriate by the Trial Examiner.4. Individual claimsA.Marvin FradyIn his Supplemental Decision the Trial Examinerconcluded that Frady had not exercised duediligence in seeking interim employment from thecommencement of his backpay period, March 25,1963, until the third quarter of 1965, and con-sequently denied him backpay for that period. Wefind merit in the General Counsel's exception.Frady was 50 years old at the beginning of thebackpay period and had lived for 20 years in theCambridge City, Indiana, area. As the Trial Ex-aminer related, Frady married a widow with fourchildren in early 1966, had a daughter born, andwas divorced in January 1967. Frady first registeredfor work at the Indiana State Employment SecurityDivision (hereinafter ISESD) office in January1963. Frady testified that he registered for workeach week during the ensuing period before hesecured employmentinmid-1965.During thisperiod for which backpay was denied Frady specifi-cally recalled contacting at least six private em-ployers seeking employment.In situations as presented in Frady's case wedeem it relevant to consider the surrounding cir-cumstances15 rather than merely rely on somemechanistic approach or judge the claimant's "suc-cess" as determinative of the discriminatee's effortto seek offsettingearnings.Thus, we note, thatbesides his age, Frady encountered several hin-drances to finding employment before the middleisWhile perhaps no exhaustive listing of such circumstances is possible,at the very least, we have approved including"the economic climate inwhich the individual operates, his skill and qualifications,his age, and hispersonal limitations"MastroPlastics Corporation,136 NLRB 1342, 135918A number of discnminatees testified that they were not referred tojobs in the CambridgeCityarea because of their participation in a labordispute The reasons givenby theISESD appear to rest on the belief thatthe prospective employerwouldnot go to the expense of hiring such an em-ployee when he stood a good chance of losing his services once the laborof 1965. For example, in one instance when a jobbecame available at a local employer, the ISESDagentin charge notified Frady and had him come infor a prereferral interview. However, after review.However, after reviewing Frady's file the ISESDemployee decided not to recommend him because,in Frady's words, he was told that the employer inquestion "wouldn't hire me over there on accountof I was in a labor dispute."16 Frady encounteredmuch the same response when he applied on hisown at another private employer in the area.Another drawback was Frady's lack of a highschool education which specifically accounted forhis failureto obtain employment at another localemployer.While the Respondent has supplied evidence toshow that Cambridge City was not in a depressedarea andthatmany jobs were available, we aresatisfied that Frady encountered difficulty in find-ing employment despite his diligent efforts in seek-ing work on his own and especially through theISESD which had contact with the greatest numberof employersin this area.Basedon the above, wefind, contrary to the Trial Examiner, that Fradymade a diligenteffort to secure employment beforethe summerof 1965.B.Thomas J. HarrisonThe Trial Examiner found that Harrison exer-cised due diligencein seekinginterim employmentonly during the four quarters of 1963 and that heshould be denied backpay for the remainder of thebackpay period. The General Counsel has exceptedand we findmeritin his exceptions.At the commencement of his backpay period,Harrison was about 46 years old, married, and hadone adult son living with him for a brief period be-fore he went into the armed services. Harrison hadlived in the Cambridge City area for 30 years.Besides age,there are several relevant factorswhich, as in the case of Marvin Frady, appear tohave had an adverse bearing onHarrison's em-ployability.As the Trial Examiner noted, Harrisoniswithout sight in one eye and, to further com-pound his troubles, has poor vision in the other. Onat leastone occasion this impediment preventedhim from acquiring a job. Furthermore, Harrisonhas only a sixth grade education which he knew wasdispute was settled Also, almost from the outset,the ISESD apparently wasof the opinion that the disputewouldbe of short duration and, further, thatmost of the claimants would return to the Respondent The Respondent hasrequested the Board to take into account the job market conditions prevail-ing in the area during thebackpayperiodWe havedone so and aresatisfied that thiswas nota depressed area, but in the face of theabove, andconsidering the personal limitations of these employees,it is virtually im-possible to determine withany degree ofexactitude just how many jobswere available to these claimants 244DECISIONSOF NATIONALLABOR RELATIONS BOARDa bar to obtaining a job at some employers in hisworking area. Finally, Harrison's participation in alabor dispute caused him to lose at least one oppor-tunity for employment in the backpay period.The record offers some support for the Trial Ex-aminer's findingthatHarrisonmade no job inqui-ries at private employers after May 1963 in thatonly onequestionnaire, listingHarrison's activitiesin the early backpay period up to May 1963, wasintroduced into evidence.17 In view of otherevidence, we are of the opinion that this record ofemployers visited by Harrison through May 1963fails to frame adequately the total picture of thediscriminatee's efforts to seek interim employment.To begin with,Harrisontestified unequivocallythat he sought employment at other private em-ployers beyond those listed on the General Coun-sel's questionnaireand further testified that he hadrecordedthe namesof those additional employers.However, at the hearing, only one of the backpayquestionnaires was produced and, based on suchscant evidence, we would be inclined to agree withthe Trial Examiner that no serious effort was madeby the discriminatee after May 1963, but for thefact that there is competent testimony to the con-trary.Thus, Harrison testified that he went "toabout all the factories there in Connersville lookingfor work" and, as the Trial Examiner found, Har-rison contacted a substantial number of potentialemployers in his workingarea.The record alsoclearly shows that Harrison returned to a number ofthese places periodically throughout 1963 and thefollowing year. This fact does not appear on thequestionnaire submitted by the General Counsel.Likewise, Harrison's testimony further establishesthat he, in the company of another man, drove toseveral other Indiana cities and the Dayton, Ohio,area seeking work. Apparently these efforts wereallmade after May 1963, because they were notlisted on the questionnaire received into evidence.Although the record does establish that Harrisondid not visit the ISESD after the fourth quarter of1963, we do not agree that that fact adequately pin-points Harrison's last efforts to seek work because,as noted above, the discriminatee recalled visitingat least one employer after that time and, further,testified to working at several odd jobs includingditch digging, trimming trees, and working severalbrief intervals for the local city government.In sum, we find that Harrison's activities duringthe backpay period were not inconsistent with hisduty to seek offsetting earnings. In conclusion, weit In the preparation of his case, the General Counsel asked each dis-cnmmatee to record on a questionnaire supplied by him the names of em-ployers interviewed and whether or not employment was obtained In Har-nson's case only one such document was produced at trial and listed nu-feel that, in the circumstances of this case, an em-ployee who, despite personal handicaps, makes anearly, vigorous effort to seek work at a substantialnumber of employers, both within and outside hislong-established working and living area, should notbe penalized merely because he did not "spaceout" his efforts. Therefore, we have modified theTrial Examiner's Supplemental Decision to includethe period up to the Respondent's offer of rein-statement.C. John F. JamisonThe Trial Examiner found that Jamison should bedenied backpay for the period covering the lastquarter of 1963, through the third quarter of thefollowing year. The General Counsel has exceptedto this finding and we find merit in his exception.Jamison was about 46 years of age at the start ofhis backpay period. He was married at the time,was later divorced, and remarried in 1964. Jamisonhad lived in this working area all of his life. The dis-criminatee visited the ISESD approximately 11times during the early part of the backpay periodoffering "to do anything that comes up." In addi-tion,he recalled seeking employment at fourprivate employers during the same period. Jamis-on's record further reveals that he was employedthroughout the backpay period except for the first6 months of 1964. While the discriminatee couldonly recall the names of three employers he visitedduring this period, he did remember looking forwork in another city in the general area. Also, hespecifically recalled that at one employer his appli-cation was turned down because he was not a highschool graduate. Taking Jamison's record as awhole, it appears that he was successful in obtain-ing offsetting earnings by working as a farmerwhich was far removed from his job at the Respon-dent where he was a knurling machine operator,clearly indicating that he was indeed willing "to doanything that comes up."On the above facts, we feel that Jamison wasdiligently seeking work during the brief periodwhen he was unemployed and was not willfully idleduring this period. We have modified the Trial Ex-aminer's Supplemental Decision to reflect addednet backpay owing in the quarters which were disal-lowed.D. Billy R. TyreeThe General Counsel excepted to the Trial Ex-aminer'sfailure to exclude a portion of Tyree's in-merous employer's visitedThe last entry on the last line of the papernamed an employer visited in May 1963 Nevertheless, Harrison testifiedthat hefilledout another questionnaire showing places visited after thatdate LEE CYLINDER DIV. OF GOLAY245terim earnings because they constituted continuedmoonlighting in which Tyree was engaged beforeand after his discharge. We find merit in this excep-tion.The record clearly shows that Tyree, a month be-fore he was discharged, was earning supplementalincome by working at a service station during hisnonworking hours. Tyree continued working at thesame employer for the same hours until the thirdquarter of 1964 when he became a full-time em-ployee at the station. He remained at the station asa steady employee until the third quarter of 1966.Consistent with past policy18 we believe that anadjustment should be made to Tyree's interimearnings to reflect this continued moonlighting andto exclude such part of his earnings from the secon-dary employer which would normally be earned ifhe were still employed at the Respondent. To dothiswe shall exclude from interim earnings all in-come Tyree received from the service stationthrough the second quarter of 1964 during whichtimehe worked approximately the same number ofhours as before his discharge.Beginningwith thethird quarter of 1964 and extending through thesecond quarter of 1966, we have excluded one-fourth of Tyree's earnings from the same employerto account for continued moonlighting employ-ment.E.George W. DillmanThe Respondent excepted to the Trial Ex-aminer'sreconstructionofDillman'sinterimearnings between the second quarter of 1964 andthe first quarter of 1964, contending that the TrialExaminer, through apparent oversight, failed toreflect certain of his findings in the arithmeticalcomputations.Also, the Respondent excepted tothe Trial Examiner's inadvertant failure to makeproper allowances during the same period for rent-freehousingDillman received.We agree withRespondent's exceptions in this regard, and wehave modified the Trial Examiner's SupplementalDecision to reflect these changes.F.Earl R. Blair, Jesse James, and James A. SteeleThe TrialExaminer found that Blair, James, andSteele had each fulfilled his duty to seek interimemployment.The Respondent excepted to this find-ing with regard to each of the above-named in-dividuals.Upon a careful review of the records of each ofthe three discriminatees we are satisfied that eachmet his duty to seek offsettingearnings and, there-fore,we adopt the Trial Examiner's findings andconclusions with regardto Blair, James, and Steele.5.BackpayIn view of our findings herein, we have recom-puted the backpay, if any, due each discriminateein accordance with the formula utilized by GeneralCounsel in his backpay specification.We agreewith the Trial Examiner that this formula isreasonable and appropriate. For the reasons statedin his Supplemental Decision we also agree with theTrial Examiner that adjusted hours submitted bythe Respondent are correct. We have utilized andrelied on these adjusted figures where pertinent.Furthermore, in addition to the special circum-stances specifically noted in the attached Appendix,we have also considered and, where not otherwisediscussed herein, made part of our recomputationother adjustments found appropriate by the TrialExaminer; e.g., illness, insurance reimbursementsand premium deductions, voluntary unemployment,additions to interim earnings, and various allowableexpenses.ORDEROn the basis of the foregoing Supplemental Deci-sion and Order and the entire record in this case,the National Labor Relations Board hereby ordersthat the Respondent, Lee Cylinder Division ofGolay & Co., Special Products Division of Golay &Co., Inc., Chore Boy Division of Golay & Co., Inc.,Cambridge City,Indiana, itsofficers,agents, suc-cessors, andassigns,shall pay to the employees in-volved in proceeding as net backpay the followingamounts: toNameNet Backpay Due1.Walter R. Heaston522.562.Melvin Moistner444.103.Marion K. Baker3,941.824. Earl R.Blair13,477.665. James E. Caudill1,941.016.Henry Cecil, Jr.3,174.637.Walter W. Chaney2,515.528.William O. Clemons3,502.659.Harold E. Cornett1,249.2910. George W. Dillman1,636.121B SeeRiceLace CreameryCompany, 151 NLRB 1113, 1114, fn 4, enfd.365F2d888(CADC)18 Interest is tobe addedat the rate of 6 percent per annum on the basisof the quarterly amounts of net backpay due in accordance with the formu-la set forth in IsisPlumbing & Heating Co,138 NLRB 716, less any taxwithholding required by law427-835 0 - 74 - 17 246DECISIONS OF NATIONAL LABOR RELATIONS BOARD11. Howard Durham2,747.9629. Charles E. Nash1,988.3812. George Eldridge1,759.6130. Robert Lee Nick321.1013. Earl Ford892.7731. Bill E.O'Dear3,397.4714. Bivon Fowler493.7832. Paul E. Paris5,554.2415. Kenneth W. Fowler1,551.1133. Lester A. Pebworth2,459.9316. John H. Fox202042.5334. James H. Powell4,701.3817.Marvin Frady10,590.4135. Donnie Ray Purvis3,286.8318. GeraldD. Goble2,596.6036. James F. Raby1,811.5819. Bennie J.Hall5,100.1737. John A. Raby4,300.2720. ThomasJ.Harrison13,699.0138. Paul E. Sims98.2621. Robert Isaacs3,833.6539. JamesA. Steele6,663.9422. Jesse James8,559.6540. Richard A. Toney782.3823. John F. Jamison5,083.6141. Andrew J. Transier4,612.3924.Walter L. Jones869.8142. Billy Tyree4,453.3625. Ronald Keal2,237.7543. Delbert Vickers3,818.7826. Robert G. Lawrence4,115.4844. James R. Winchester4,563.1027. Robert V. Meyer1,334.7645. Carl G. Wyramon3,634.8928.Willie Joe Mills2,338.4420 Payable to next of kin LEE CYLINDER DIV. OF GOLAY247APPENDIXYEAR &QTRGROSSNET INTERIMNETHOURSRATEBACKPAYEARNINGSBACKPAY1.Walter R.Heaston19624326.61.60522.56.00522.562.Melvin L.Moistner19624253.77 1.75444.10.00444.103.Marion Baker1963149.52.0099.00.0099.002537.52.001,075.00257.98817.023 Vacation48.02.00477.52.001,051.00793.58257.424517.82.001,021.8513.751964171.12.00436.62.101,059.06807.02252.042525.62.101,103.76705.12398.643 Vacation48.02.10483.32.101,115.73720.40395.331/4528.92.101,110.69820.20290.4919651486.72.101,022.07722.20299.872190.92.10319.82.201,104.45798.00306.451/ The Trial Examiner inadvertently used the corrected hours from anotherquarter. 248DECISIONS OF NATIONAL LABOR RELATIONS BOARDYEAR &QTRHOURSRATEGROSSBACKPAYNET INTERIMEARNINGSNETBACKPAY9663 Vacation40.0492.24506.73 Vacation40.045.3489.42.202.202.202.202.202.301,170.841,114.741,313.28840.01783.171,109.87330.83331.57203.41Less $54.00 Misc.Int. Earnings4.Earl R. Blair1963149.51.8089.10.0089.102537.51.80967.50.00967.503 Vacation48.01.80477.51.80945.90.00945.904517.81.80932.04147.00785.041964171.11.80436.61.90957.52412.50545.022525.61.90998.64.00998.643 Vacation88.01.90438.21.90999.78.00999.784528.91.901,004.91.001,004.9119651486.71.90924.73.00924.732190.91.90319.82.001,002.31.001,002.313 Vacation80.02.00451.12.001,062.20126.13936.07 LEE CYLINDER DIV. OF GOLAY249YEAR &QTRHOURSRATEGROSSBACKPAYNET INTERIMEARNINGSNETBACKPAY1966423 Vacation567.8524.280.044892.002.002.002101,135.601,048.40187741126.12358.00001,009.48690.401187.74196741.560.2102.2.2.102.10.,1,176.42214.62..00.00,1,176.42214.625.James E.Caudill1963149.51.6079.20.0079.202537.51.60860.0092.00768.003 Vacation48.01.60477.51.60840.80485.30355.501964171.11.60436.61.70855.98179.52676.462525.61.70893.52831.6761.856.Henry Cecil1963149.51.9094.05.0094.052537.51.901,021.25262.60758.65348.01.90477.51.90998.45607.62390.834517.81.90983.82699.67284.151964171.11.90436.62.001,008.29792.89215.402525.62.001,051.20791.75259.45 250DECISIONS OF NATIONAL LABOR RELATIONS BOARDYEAR &QTR_HOURSRATEGROSSBACKPAYNET INTERIMEARNINGSNETBACKPAY96519673 Vacation412148.0483.3528.9486.7190.9319.8496.22.002.002.002.002.002.102.201,062.601,057.80973.401,053.381,091.64695.631,021.50872.95736.40740.24366.9736.30100.45316.98351.407.Walter W. Chaney1963149.51.8089.10.0089.102537.51.80967.50415.13552.373 Vacation48.01.802/477.51.80945.90662.62283.284517.81.80932.04.00932.041964171.11.80436.61.90957.52544.00413.522525.61.90998.64792.00206.643 Vacation48.01.90483.31.901,009.47970.9038.578.William 0. Clemons19624174.01.70295.80.00295.802/ The original figure in the backpay specification, $9,662.62, wasamended at the hearing to reflect the correct amount of interimearnings, $662.62. YEAR &TQR196312537.51.70913.75.00913.753 Vacation48.01.7049.Harold E. Cornett19643 Vacation andHoliday Pay19653 Denied Because202.40202.40of New Employee19663 Status19624196312196634/196324VacationLEE CYLINDER DIV. OF GOLAY251GROSSNET INTERIMNETHOURSRATEBACKPAYEARNINGSBACKPAY622.31.701,057.91.001,057.91477.51.70893.3570.00823.35123.21.70209.44.00209.44174.01.50261.00.00261.00622.31.50933.45.00933.45537.51.50806.25751.8754.38441.11.8080.01.70929.98929.52.4610.GeorgeW. Dillman537.51.70913.75399.54514.21517.81.70880.26630.14250.121964171.11.70436.61.80906.75551.20355.553/ The TrialExaminerinadvertently listed the corrected hours as 437.5instead of the correct figure above.4/ At the hearing, the backpay specification was amended to include 80hours of vacation time.3/ 252DECISIONSOF NATIONALLABOR RELATIONS BOARDYEAR &QTRHOURSRATEGROSSBACKPAYNET INTERIMEARNINGSNETBACKPAY96723 Vacation42525.648.0483.3528.9116.41.801.801.801.802.00946.08956.34952.02232.80836.00800.00300.00135.00110.08156.34152.0297.8011.Howard Durham1963149.51.7084.15.0084.152537.51.70913.75.00913.753 Vacation48.01.70477.51.70893.35.00893.354517.81.70880.26233.00647.2619652190.91.80319.81.90951.24780.39170.8519672116.42.00232.80194.2038.6012.George Eldridge19624242.91.50364.6573.03291.3219631622.31.50933.45163.72769.732537.51.50806.25483.75322.503 Vacation28.01.50477.51.50758.25483.75274.504517.81.50776.70768.957.751964171.11.50436.61.60805.21711.4093.81 LEE CYLINDER DIV. OF GOLAY253YEAR &QTRHOURSRATEGROSSBACKPAYNET INTERIMEARNINGSNETBACKPAY13.Earl Ford5/19639649651967149.52537.53 Vacation28.0477.5171.1436.62525.63 Vacation48.0483.31486.72116.41.601.601.601.601.601.701.701.701.701.701.9079.20860.00808.80855.98893.52903.21827.39221.1612.80791.76617.07768.00756.00879.40731.46.0066.4068.24191.7387.98137.5223.8195.93221.16196314.Bivon Fowler6/149.52537.52.002.0099.001,075:00.00680.2299.00394.7815.Kenneth W. Fowler19624196.11.70333.37.00333.3719631622.31.701,057.91.001,057.912537.51.70913.75873.2240.534517.81.70880.26829.6850.581964171.11.70436.61.80906.75m906.72.035/ As the claimant's backpay periodbegan onMarch 25, 1963, thecorrected hoursshould be 49.5.6/ Id. 254DECISIONS OF NATIONAL LABOR RELATIONS BOARDYEAR &QTRHOURSRATEGROSSBACKPAYNET INTERIMEARNINGSNETBACKPAY2525.61.80946.08877.3968.6916.John Fox,next of kin of1963149.52.0099.0022.4076.602537.52.001,075.00414.35660.65,4485.52.00971.00665.72305.28InsuranceBenefit1,000.00196317.Marvin Frady149.51.7084.15.0084.152537.51.70913.75.00913.753 Vacation88.01.70438.21.70894.54.00894.544517.81.70880.26.00880.261964171.11.70436.61.80906.75.00906.752525.61.80946.08.00946.083 Vacation88.01.80438.21.80947.16.00947.164528.91.80952.02.00952.0219651486.71.80876.06.00876.062190.91.80319.81.90951.24.00951.243 Vacation80.01.90451.11.901,009.09429.99579.104567.81.901,078.82.001,078.82 LEE CYLINDER DIV. OF GOLAY255YEAR &QTRHOURSRATEGROSSBACKPAYNET INTERIMEARNINGSNETBACKPAY196614503.3560.21.902.00956.271,120.40411.501,084.69544.7735.7118.Gerald D. Goble1963149.51.8089.1058.5330.572535.71.80967.50645.21322.291964171.11.80436.61.90957.52583.94373.5819651486.71.90924.73641.27283.464567.82.001,135.60856.20279.4019.Bennie J. Hall1963149.51.6079.20.0079.202537.51.60860.00.00860.003 Vacation48.01.60477.51.60840.80.00840.804517.81.60828.48237.80590.681964171.11.60436.61.70855.98305.34550.642525.61.70893.52270.10623.424528.91.70899.13852.6046.5319651486.71.70827.39205.60621.792190.91.70319.81.80900.17672.22227.953 Vacation40.01.80492.21.80957.96675.00282.96 256DECISIONS OF NATIONAL LABOR RELATIONS BOARDYEAR &TTR_GROSSNET INTERIMNETHOURSRATEBACKPAYEARNINGSBACKPAY19671198.01.90376.20.00376.2020.Thomas J. Harrison1963149.51.7084.15.0084.152537.51.70913.75.00913.75Vacation48.01.70477.51.70893.35.00893.354517.81.70880.26.00880.261964171.11.70436.61.80906.75.00906.752525.61.80946.08.00946.08ation3 V480180ac..483.31.80956.3490.00866.344528.91.80952.02.00952.0219651486.71.80876.06.00876.062190.91.80319.81.90951.2425.00926.243 Vacation80.01.90451.11.901,009.0925.00984.094506.71.90962.73.00962.731966139.91.9075.81.0075.812524.21.90995.9825.00970.983 Vacation80.01.90489.42.001,130.8025.001,105.804560.22.001,120.40.001,120.40 LEE CYLINDER DIV. OF GOLAY257YEAR &QTRHOURSRATEGROSSBACKPAYNET INTERIMEARNINGSNETBACKPAY19671117.12.00234.20.00234.2021.Robert Isaacs1963149.51.8089.10.0089.102537.51.80967.50353.63613.873 Vacation48.01.80477.51.80945.9018.00927.904517.81.80932.04.00932.041964171.11.807/436.61.90957.52173.35784.172525.61.90998.64613.20385.443 Vacation48.01.90483.31.901,009.47986.9622.514528.91.901,004.91990.4614.4519651486.71.90924.73860.5664.1722.Jesse James19624612.11.701,040.57.001,040.5719631622.31.701,057.91.001,057.912537.51.70-913.75130.00783.753 Vacation48.01.708/477.51.70893.35136.00757.354517.81.70880.26130.00750.267/ At the hearing,the General Counsel amended the gross interim earningsto read $203.35 instead of $203.25. Subtracting the allowable expensesof $30, the correct net interim earnings are $173.35.8/ This figure was amended at the hearing to include$6 additional interimearnings. 258DECISIONS OF NATIONAL LABOR RELATIONS BOARDYEAR &QTRHOURSRATEGROSSBACKPAYNET INTERIMEARNINGSNETBACKPAY1964171.11.70436.61.80906.75100.00806.752525.61.80946.08121.25824.83880ti3 V180.acaon.438.21.80947.16193.11754.054528.91.80952.02326.27625.7519651486.71.80876.06854.0422.022190.91.80319.81.90951.24938.5512.693 Vacation80.01.90451.11.901,009.09929.2979.804567.81.901,078.821,067.3611.4619662524.21.90995.98852.49143.499/4560.22.001,120.40925.55194.3519671496.22.00992.40298.28694.12196323.John F. Jamison149.51.6079.2065.0014.202537.51.60860.00265.05594.95348.01.60477.51.60840.80157.65683.154517.81.60828.4812.00816.489/ This figure was amended at the hearing to include $27 as offset forunion fees and dues instead of$5 as originally set forth in thebackpay specification. LEE CYLINDER DIV. OF GOLAY259YEAR &QTRHOURSRATEGROSSBACKPAYNET INTERIMEARNINGSNETBACKPAY1964965123 Vacation41271.1436.6525.648.0483.3528.9486.7190.9319.81.601.701.701.701.701.701.701.701.80855.98893.52903.21899.13827.39900.17.00.0035.88759.64745.73763.32855.98893.52867.33139.4981.66136.8524.Walter L. Jones1963149.51.7084.15.0084.152537.51.70913.75256.21657.543 Vacation88.01.70438.21.70894.54796.7097.8419664560.2-2.001,120.401,090.1230.2825.Ronald Keal10/19624196.11.80342.98.00342.9811/19631622.31.801,090.14.001,090.1412/2537.51.80937.50252.87684.633 Maternitybenefits not120.00reducible bynet interimearnings1,0/Gross backpay was adjusted to reflect$10 insurance premium as setforth in the backpay specification.11/ Gross backpay was adusted to reflect$30 insurance premium as setforth in the backpay specification.12/ Id. 260DECISIONS OF NATIONAL LABOR RELATIONS BOARDYEAR&QTRGROSSHOURSRATEBACKPAYNET INTERIMEARNINGSNETBACKPAY-_26.Robert G. Lawrence196219639644140.81622.32537.53 Vacation28.0477.54517.8171.1436.62525.63 Vacation48.0483.31.601.601.601.601.601.601.601.701.70'1.701.70225.28995.68860.00808.80828.48855.98893.52903.2117.80.00.0013/106.40492.9014/318.89531.2915/788.19207.48995.68860.00702.40335.58537.09362.23115.0227.Robert V. Meyer1963149.51.8089.1039.9042.202537.51.80967.50744.13223.373 Vacation88.01.80438.21.80947.16732.94214.224517.81.80932.04922.959.091964171.11.80436.61.90957.52870.3687.2613/ At the hearing, additional interim earnings were added and agreedupon by the parties.14/ At the hearing,the General Counsel amended the backpay specificationcorrecting the net interim earnings to include an additional $.50.15/ At the hearing,the backpay specification was amended to includean additional $30 earned in this quarter. LEE CYLINDER DIV. OF GOLAY261YEAR &QTRHOURSRATE2525.61.903 Vacation88.01.90438.21.904528.91.9019652190.91.90319.82.003 Vacation80.02.00451.12.00GROSSNET INTERIMNETBACKPAYEARNINGSBACKPAY998.64853.19145.45999.78783.38216.401,004.91882.70122.211,002.31928.8573.461,062.20861.10201.1028.Willie Joe Mills19632537.51.60860.0017.40842.603 Vacation28.01.60477.51.60808.80.00808.804517.81.60828.48175.15653.331964171.11.60436.61.70855.98822.2733.7129.Charles E. Nash19631622.31.901,182.37.001,182.372458.01.90870.20108.25761.953 Vacation48.01.90477.51.90998.45954.3944.0630.Robert Lee Nick16/1963149.51.7074.1568.935.2216/Gross backpay was adjusted to reflect $10 insurance premium.427-835 0 - 74 - 18 262DECISIONS OF NATIONAL LABOR RELATIONS BOARDYEAR &QTRHOURSRATEGROSSBACKPAYNET INTERIMEARNINGSNETBACKPAY96619672 Maternitybenefit notreducible byinterimearnings3 Vacation20.0489.4155.4.902.002.00,130.80310.8050.72295.00120.0080.0815.8031.BillE. O'Dear19632,537.51.60860.00669.70190.303 Vacation48.01.60477.51.60840.80184.52655.284 Sick for317.81.60508.4887.50420.9819645 wks171.11.60436.61.70855.98536.00319.982525.61.70893.52566.54326.983 Vacation48.01.70483.31.70903.21592.40310.814528.91.70899.13682.60216.5319651486.71.70827.39717.93109.462190.91.70319.81.80900.17679.90220.273 Vacation80.01.80451.11.30955.98754.65201.334506.71.80912.06556.72355.341'9662524.21.80943.56873.3570.21 LEE CYLINDERDIV. OF GOLAY263YEAR &QTRHOURSRATEGROSSBACKPAYNET INTERIMEARNINGSNETBACKPAY32.Paul E. Paris196219639649659664123 Vacation4123 Vacation23 Vacation23 Vacation443.1582.3537.548.0477.5477.831.1436.6525.648.0483.3190.9319.880.0451.1524.280.0489.41.701.701.701.701.701.701.701.801.801.801.801.801.901.901.901.901.902.00753.27989.91913.75893.35812.26906.75946.08956.34951.241,009.09995.981,130.80.00.009.00.009.0017/315.43832.83855.99938.84791.02980.44972.03753.27989.91904.75893.35803.26591.32113.25100.3512.40218.0715.54158.7733.Lester A. Pebworth19631622.31.701,057.91174.64883.2717/ At the hearing,the sum of$.30 was added to the net interim earningsof the backpay specification. 264DECISIONSOF NATIONALLABOR RELATIONS BOARDYEAR &QTRHOURSRATEGROSSBACKPAYNET INTERIMEARNINGSNETBACKPAY96423 Vacation41537.548.0477.5517.871.1436.61.701.701.701.701.701.80913.75893.35880.26906.75323.90410.62631.57651.36589.85482.73248.69255.3934.James H. Powell1963149.51.8089.10.0089.102537.51.80967.50107.80859.703 Vacation48.01.80477.51.80945.90674.80271.104517.81.80932.04741.10190.941964171.11.80436.61.90957.52781.90175.622525.61.90998.64794.25204.393 Vacation48.01.90483.31.901,009.47846.00163.474528.91.901,004.91802.50202.4119651486.71.90924.73822.50102.232190.91.90319.82.001,002.31769.50232.813 Vacation80.02.00451.12.001,062.20838.50223.704506.72.001,013.40856.25157.15 LEE CYLINDER DIV OF GOLAY265YEAR &QTRHOURSRATEGROSSBACKPAYNET INTERIMEARNINGSNETBACKPAY196619672524.21496.22155.42.002.102.101,048.401,042.02326.34588.00.00.00460.401,042.02326.3435.Donnie Ray Purvis1963149.51.7084.1557.6026.552537.51.70913.75263.34650.413 Vacation48.01.70477.51.70893.35463.00430.354517.81.70880.26420.00460.261964171.11.70436.61.80906.75423.50433.252525.61.80946.08422.24523.848001ation483 V..ac483.31.80956.34398.50557.844528.91.80952.02895.6756.3419653 Vacation80.01.90451.11.901,009.09911.1197.9836.James F. Raby19624242.91.89437.22.00437.2219631622.31.801,120.14136.64983.502537.51.80967.50576.64390.8637.John A. Raby1963149.52.0099.00.0099.00 266DECISIONS OF NATIONAL LABOR RELATIONS BOARDYEAR &QTRHOURSRATEGROSSBACKPAYNET INTERIMEARNINGSNETBACKPAY2537.52.001,075.00579.05495.953 Vacation48.02.00477.52.001,051.00778.40272.604517.82.001,035.60639.49396.111964171.12.00436.62.101,059.06388.19670.872525.62.101,103.76520.63583.133 Vacation88.02.10438.22.101,105.02514.70590.324528.92.101,110.69928.34182.3519651486.72.101,022.07940.0082.072190.92.10319.82.201,104.45840.00264.453 Vacation80.02.20451.12.201,168.42950.00218.424567.82.201,249.16975.00274.1619661434.82.20956.56785.72170.84196338.Paul E. Sams2537.51.75940.63842.3798.26196239.James A. Steele41961.12.00392.20.00392.2019631622.32.001,244.60.001,244.602537.52.001,075.00420.76654.24 LEE CYLINDER DIV. OF GOLAY267YEAR &QTRHOURSRATEGROSSBACKPAYNET INTERIMEARNINGSNETBACKPAY96496519673 Vacation4123 Vacation41248.0477.5517.871.1436.6525.648.0483.3528.9486.7409.42.002.002.002.002.102.102.102.102.102.102.301,051.001,035.601,059.061,103.761,115.731,110..691,022.07941.62410.86141.38225.76312.78504.15597.33940.31934.06640.14894.22833.30790.98611.58513.3681.767.5640.Richard A. Toney1963149.51.8089.1037.7051.402537.51.80967.50706.48261.023 Vacation48.01.80477.51.80945.90694.80251.1019663 Vacation80.02.00489.42.101,187.74968.88218.8641.Andrew J. Transier1963149.51.7084.15.0084.152537.51.70913.7543.50870.253 Vacation48.01.70477.51.70893.35133.72759.63 268DECISIONS OF NATIONAL LABOR RELATIONS BOARDYEAR &QTRHOURSRATEGROSSBACKPAYNET INTERIMEARNINGSNETBACKPAY196496596619674124123 Vacation43 Vacation2517.871.1436.6525.6528.9486.7190.9319.840.0492.2506.740.045.3489.4196.51.701.701.801.801.801.801.801.901.901.901.901.901.902.002.00880.26906.75946.08952.02876.06951.241,011.18962.731,140.87393.0088.0899.95842.28685.68600.07849.86838.39834.13899.47383.92792.18806.80103.80266.34275.99101.38172.79128.60241.409.0842.Billy R. Tyree1963149.51.7084.15.0084.152537.51.70913.75265.75648.003 Vacation48.01.70405.91.70771.63499.50272.134517.81.70880.26682.50197.761964171.11.70436.61.80906.75682.50224.252525.61.80946.08461.00485.08 LEE CYLINDER DIV. OF GOLAY269YEAR &T4 RHOURSRATEGROSSBACKPAYNET INTERIMEARNINGSNETBACKPAY965196619673 Vacation341441288.0370.4528.9486.7567.8560.2496.2409.41.801.801.801.801.902.002.002.00825.12952.02876.061,078.821,120.40992.40818.80618.07721.73833.67338.16555.00555.00500.00207.05230.2942.39740.66565.40437.40318.8043.Delbert Vickers1963149.51.6079.20.0079.202537.51.60860.00182.50677.503 Vacation48.01.60477.51.60840.80.00840.804517.81.60828.48.00828.481964171.11.60436.61.70855.98.00855.982525.61.70893.52357.20536.3219672196.51.90373.35372.85.5044.James R.Winchester1963149.51.8089.10.0089.102537.51.80967.50135.93831.573 Vacation28.01.80477.51.80909.90829.2180.69 270DECISIONS OF NATIONAL LABOR RELATIONS BOARDYEAR &QTRHOURSRATEGROSSBACKPAYNET INTERIMEARNINGSNETBACKPAY4517.81964171.1436.62525.63 Vacation48.01.801.801.901.901.90932.04957.52998.64891.6218/561.3819/765.2440.42.00.00Sick for3 wks363.34 Voluntarily 448.9unemployedfor 2 wks1.901.90781.47852.91343.22471.01438.25381.9019659669671486.72190.9319.83 Vacation40.0492.24506.73 Vacation40.045.3489.44560.21182.01.901.902.002.002.002.002.002.002.102.102.10924.731,002.311,064.401,013.401,198.341,176.42382.20540.00858.00778.00595.00720.30472.7696.57384.73144.31286.40418.40478.04703.66285.6345.Carl G.Wyramon19624140.81.70239.36.00239.3618/ In absence of exception thereto,we adopt,pro forma,the TrialExaminer'sconclusion that the GeneralCounsel so amended the net interim earningsat the hearing as to eliminatebackpay for this quarter.19/ Id. LEE CYLINDER DIV. OF GOLAYYEAR &QTRHOURSRATEGROSSNET INTERIMNETBACKPAYEARNINGSBACKPAY27119631622.31.701,057.91.001,057.912537.51.70913.75.00913.753 Vacation48.01.70477.51.70893.35.00893.354517.81.70880.26721.07159.191964171.11.70436.61.80906.75869.4837.272525.61.80946.08936.259.833 Vacation48.01.80483.31.80956.34935.4820.864528.91.80952.02887.0364.9919653 Vacation40.01.90492.21.901,011.18861.60149.5819663 Vacation40.01.9045.31.90489.42.001,140.871,083.3557.5219672196.52.00393.00361.7231.28TRIAL EXAMINER'S SUPPLEMENTALDECISIONWILLIAM J.BROWN,Trial Examiner: This supple-mentalproceeding to determine amounts ofbackpay due in accordance with the Board's Deci-sionand Order, 156 NLRB 1252, and the enforce-ment decree of the United States Court of Appealsentered February 8, 1967, inGolay & Co., Inc. v.N.L.R.B.,371 F.2d 259, came on to be heard be-fore me at Richmond, Indiana, on April 28 to May2,May 12 to 16, and May 19 to 21, 1969. Theparties appeared and participated as noted abovewith full opportunity to present evidence and argu-menton theissues.Subsequent to the close of thehearing briefs were received from the GeneralCounsel and the Respondent and have been fullyconsidered.On the entire record herein and on the basis ofmy observation of the witnesses, I make the follow-ing findings and conclusions:1.INTRODUCTION TO THE ISSUESUnder date of August 5, 1963, Trial ExaminerJames V. Constantine issued his Intermediate Re-port and Recommended Order in which he recom-mended that, as a consequence of certain unfairlabor practices engaged in by the above-indicatedemployer, hereinafter referred to as "the Com-pany," the Company should be required to rein-statewith backpay 18 employees discharged or 272DECISIONS OF NATIONAL LABOR RELATIONS BOARDrefused recall in violation of the National LaborRelationsAct, as amended. Thereafter, under dateof February 4, 1966, the Board issued its Decisionand Order requiring reinstatement with backpay of28 additional employees' found by the Board tohave also been discriminatorily discharged orrefused recall in violation of the Act. As notedabove, the court ordered enforcement of theBoard's Order. Controversy having arisen over theamounts of backpay due in accordance with theBoard's Order, the Regional Director for Region 25issued,under date of January 10, 1969, thebackpay specification and notice of hearing in thismatter. At the hearing before me and in its brief theCompany has advanced certain overall defenses tothe amounts claimed due under the specificationand has contested in the cases of all or most of theclaimants numerous other defenses including, inmost cases, the requirement of a diligent search forinterim employment. We first consider the overalldefenses.U.TOLLINGThe Company contends that the equities of thecase and applicable Board precedents require theconclusion that backpay should be tolled as tothose claimant employees found by the Trial Ex-aminer not to have been discriminated against, dur-ing the period between issuance of the Trial Ex-aminer'sDecision and that of the Board. TheBoard's rule on the subject is set forth inA.P.W.Products Co., Inc.,137 NLRB 25, enfd. 316 F.2d899 (C.A. 2), and inFerrell-Hicks Chevrolet, Inc.,160 NLRB 1692. It is clear to me that the applica-ble policy is to preclude tolling except in thosecaseswhere substantial defenses are entitled tosympathetic consideration. While the circuit court'sopinion in the instant case distinguishes among dis-criminatees on the basis of the type of company dis-crimination and the Company has acted at all timesto advance the ultimate judicial resolution of thecase, I cannot conclude that in the circumstances ofthis case backpay should be tolled for the periodbetween the Trial Examiner's Decision and that ofthe Board.III.QUARTERLY COMPUTATIONThe Company contends that the quarterlymethod of computing backpay instituted in F. W.Woolworth Company,90 NLRB 289, and applied bythe Board in the instant case is oppressive in its ap-plication to the instant case. The application of thequarterly computation method is of long standing,has received Supreme Court approval, and was ap-plied by the Court of Appeals for the Sixth CircuitinOman Construction Co.,338 F.2d 125.It is stan-dard operating procedure and I see no compelling'One of the 28, Edward Herbert,was unavailablefor employment dur-ing thebackpay period and isnot a claimant hereinreason for departing from the established method inthe instant case.IV.COMPUTATION OF AVERAGE HOURSThe specification alleges that an appropriatemeasure of the hours the discriminatees, other thanHeaston and Moistner,2 would have worked, absentthe Company's discrimination against them, is theweekly average hours worked, as shown on ExhibitB to the complaint, by all employees of Department500, in which they were employed at the time oftheirdischarge, excluding group leaders, main-tenance men, stockroom clerk, watchmen, and em-ployees working less than 24 hours per week. Thisis a reasonably accurate and an acceptable basis forcalculation of hours worked, seeOzark HardwoodCo., 119 NLRB 1130. The Company has submittedan authenticated compilation of average hoursworked by employees exclusive of those whoworked in the excluded occupations and those whoworked less than 24 hours per week, Exhibit A at-tached to the Company's answer. The testimony in-dicates that the General Counsel's reconstructionof average hours worked should be adjusted in ac-cordance with this exhibit as amended by Respon-dent's Exhibit 19 for all quarterscommencing withthe fourth quarter of 1962, as follows:QuarterSpecificationExh. 194/62614.5612.11/63626622.32/63540.2537.53/63528517.54/63525.3517.81/64512.6507.72/64534.7525.63/64537.1523.94/64538.9528.91/65492.5486.72/65523.1510.73/65538.2531.64/65576.2567.81/66517.2503.32/66537.1524.23/66583.0578.54/66566.4560.21/67505.2496.22/67444.7435.7V.WAGE INCREASESIn computing the allegations respecting backpaytheGeneral Counsel's specification has included2All dtscrimmatees except Heatson and Moistner worked in Department500 LEE CYLINDER DIV OF GOLAY10-cent wage increases on January 13, 1964, May3, 1965, and July 11, 1966. It has been stipulatedhowever, that the three 10-cent adjustments werenot general across-the-board increases to all em-ployees, although the January 1964 increase wentto 80 percent of the employees then in the unit.The Company's evidence indicates that the in-creases were in each instance adjustments in theminima and maxima of some but not all of the rateranges for the several classifications. I agree withthe assertion in the Company's brief that there is nobasis for concluding that the evidence prepon-derates in favor of the conclusion that any particu-lar one or more of the discriminatees would havereceived these increases and they have not been in-cluded in recomputation of backpay herein.VI. INSURANCE CLAIMSThe backpay specification includes claims for thecost of medical expenses incurred by discriminateesEldridge, Keal, and Nick,which costs would havebeen included under the Company'sdependents'medical insurance plan to which the three weresubscriberswere it not for their discriminatoryseparation from employment during the period inwhich the costs were incurred.The General Coun-sel has allowed the Company a credit in the amountof the insurance premiums that would have beenpaid by the particular employee.The Company, re-lying on the circuit court's decisioninN.L.R.B. V.Rice Lake CreameryCo.,365 F.2d 888(C.A.D.C.),contends that if any dependent medical insuranceclaims are allowed the amounts of premiums paidby all dependent insurance subscribers, 23 innumber,during the entire backpay period,must bededucted from their backpay.The Board rule ap-pears to be that only premiums of insurance claim-ants are offset,RiceLake Creamery Co.,151NLRB 1113, and[it is] theTrialExaminer's obliga-tion to follow the Board rule. Accordingly,I rejectthe Company's contentions in this regard.VII.MILEAGEALLOWANCESThe Company objects to the inclusion in thespecification of travel expense in seeking interimemployment on any basis other than 8 cents permile for miles actually traveled. In theRice LakeCreamerycase the Board approved of such al-lowances on the basis of either 10 cents per mile or,where it is more practical, actual expenses. I findno fault with the specification in this respect.VIII.THE INDIVIDUAL CLAIMSA.Walter R. HeastonHeaston's backpay period begins October 17,3 In Baker's case and the cases of numerous other claimants there is con-siderable confusion in the record as to the dates on which claimants re-gistered for work at the Indiana Employment Security offices This is due insome cases to the claimants'insistence that dates shown on their cardsrepresent dates on which they appear at the office The testimony of Boggs,2731962, and ends December 3, 1962. The Companyappears to have no objection to the backpay com-putation for Heaston but has denied any entitle-ment to backpay for failure to pursue a diligentsearch for interim employment. Aged 33 years atthe time of the hearing, Heaston had spent his en-tire life in the Cambridge City, Indiana, area, wheretheCompany's operations here involved arelocated. During the backpay period he was marriedand had three minor children living at home.Heaston applied for work at the Connersville of-fice of the Indiana State Employment Security Divi-sion and was told that no jobs were available. Hevisited that office weekly and was asked on eachvisitwhether he had secured any employment. Hewas never told that work was available nor was heever referred to a job. In addition Heaston appliedfor work at nine companies in the labor marketarea.Although the Company contends that workwas available in the labor market area, it does notappear to have been available for Heaston not-withstanding his diligent search. I conclude thatHeaston is entitled to the net backpay claimed forhim in the specification in the amount of $522.56.B.Melvin MoistnerMoistner'sbackpay period begins October 16,1962, and ends December3, 1962.The Companyhas no quarrel with the backpay duration,but con-tends that the backpay has been erroneously calcu-lated and that the specification reveals that the cor-rect backpay figure should be basedon 253.77hours at $1.75 for a totalof $444.10. I accept theCompany's calculation in this regard.Moistner, a lifelong resident of the CambridgeCity area,was purchasing a home and had twosmall children during his backpay period.Duringthat period he registered for employment with theIndianaEmployment Security Division and re-ported once a week without success. In addition heapplied unsuccessfully for work at four businessfirms in the area.Iconclude that he exercised duediligence in seeking employment and is entitled tobackpay in the amountof $444.10.C.Marion K. BakerBaker's backpay period commenced March 25,1963, and ended April 14, 1967. In the backpayperiod Baker, who had lived in the Cambridge Cityarea for some 25 years, had six small children livingat home. Baker, a welder, registered for work withthe State Employment Security Division3 at Con-nersville in December 1962 and returned for rere-gistration for about 18 weeks thereafter. He also re-gistered at the Richmond office in 1963. Duringassistant manager of the Connersville office, establishes that the office wasnever open on a Saturday but also that the dates stamped are stamped as"week ending" dates I see no basis in Boggs' testimony for discreditingclaimants' testimony as to the frequency of their registrations foremployment 274DECISIONSOF NATIONALLABOR RELATIONS BOARDthis period Baker applied for work at about 11 em-ployers in the Connersville area, several in theHamilton area, three or more in Cincinnati, one inDayton,one in Hagerstown, and several inRichmond.Hisspecificationshows that his-diligence in seeking other work resulted in substan-tial interim earnings, and I conclude that he ful-filled the obligation to seek interim employment.The Company contends that substantial reduc-tions in his backpay claim should be made for in-come, first revealed on cross-examination, fromplowing for his landlord and hauling trash forneighbors.The evidence indicates that his gainsfrom these casual ventures amounted to no morethan $50 for plowing for his landlord, allowed inthe form of rent reductions and some $4 for haulingtrashmainly as a favor for neighbors. I concludethat his net backpay should be reduced by $54. I donot agree with the Company's contention that hislate disclosure of these items rendered him an un-truthful witness on other matters. Neither do I seemerit in the Company's contention that any sub-stantial alteration need be made in his claim fortravel expenses in seeking employment.As indicated above, in determining backpay forBaker and others there is no basis for applying the10-cent-per-hour increases and there should also bean adjustment to reflect the improper inclusion ofnonunit employees in the constructed hours workedin the unit. Baker's reconstructed net backpay is asfollows:Year &CorrectedCorrectedNetQuarterHoursBackpay1963(I)no change$99.00*4/1963(II)537.5817.02(III)*277.82*(IV)517.813.751964(I)507.7208.38(II)525.6346.08(III)523.9327.40(IV)517.8215.401965(I)486.725.20(II)510.7223.40(III)531.6223.19(IV)567.8352.331966(I)0.00(II)0.00(III)578.5165.71(IV)560.20.00*1967(I)0.00*(II)0.00*D. EarlR. BlairBlair'sbackpay period commenced March 25,1963, and ended January 13, 1967. In this periodBlair,who had lived in the Cambridge City areasince 1946 and was married with one daughter wholived until 1965, registered for employment withthe Indiana Employment Security Division early in1963 and renewed his registration 10 or 12 times.He also applied for employment at approximately20 employers in the labor market area. I find thathe satisfied his obligation to obtain interim employ-ment. I creditBlair'stestimony as to his efforts tosecure employment notwithstanding his apparentcontradictions on cross-examination.With respectto his admission on cross-examination that he madeno effort to seek employment until June 1963, I donot regard this as militating against his testimonythat he registered for employment with the stateagency early in 1963 and conclude that he fulfilledhis duty to seek employment either through thestate source or through private employers.Reconstruction of Blair's hours and rate is as fol-lows:Year &QuarterCorrectedCorrectedNetHoursBackpay1963(I)49.5*$89.10*(II)537.5967.50(III)535.7*964.26(IV)517.8785.041964(I)507.7401.36(II)525.6946.08(III)523.9943.02(IV)528.9952.021965(I)486.7876.00(II)510.7919.26(III)531.6830.75(IV)567.8895.921966(I)0.00(II)524.2585.50(III)578.51,041.30(IV)560.2998.361967(I)102.2183.96Total NetBackpay$12,433.31E. James E. CaudillCaudill's backpay period commenced March 25,1963, and ended December 16, 1966. During theAstensk here and hereinafter indicates no change from specification LEE CYLINDERbackpay period he was unmarried and living with asister.He had been a resident of the Richmond-Connersville area for about 4 years. During thisperiod Caudill attempted to obtain employment byregistration with the State Employment Service andby about 18 visits to the office at Connersville. Heapplied for work at seven or eight employers in thelabor market area and his interim earnings recordattests his efforts to mitigate damages. I find that hefulfilled his obligation to seek suitable employmentduring the backpay period.ReconstructionofCaudill'shoursandnetbackpay is as follows:Year &QuarterCorrectedHoursCorrectedNetBackpay1963(I)49.5$ 79.20(II)537.5768.00(III)517.5342.70(IV)517.80.00*1964(I)507.7643.80(II)525.69.29(III,et seq.)000*.Total netbackpay$1,842.99F.Henry Cecil, Jr.Cecil's backpay period begins March 25, 1963,and ends March 27, 1967. During this period Cecil,who moved to the Connersville area only a year orso prior to the backpay period, had six minor chil-dren living at home. He registered for employmentwith State Employment Security offices in Conners-ville,Richmond, New Castle, Anderson, and Mun-cie, revisiting the offices several times and receivingseveral job referrals from these offices. In additionhe sought work at more than a dozen employersduring the period and succeeded in obtaining sub-stantial interim earnings. I find that he fulfilled hisobligation to secure interim earned income.The Company contends that he is incorrectlycredited in the specification with moving expensesof $25 in the second quarter of 1963 and there ap-pears merit in this contention since the move doesDIV. OF GOLAY275not appear necessary to retain or secure income.Also there appears merit in the Company's conten-tion that his reduction in earnings during the fourthquarter of 1966 was due to injury not shown to bework-connected;as a consequence his earnings forthat quarter should be reconstructed to allow acredit for what he would have earned absent the in-jury.Reconstruction of Cecil's constructed hours andnet backpay is as follows:Year &auarterCorrectedHoursCorrectedNetBackpay1963(I)49.5*$ 94.05(II)537.5783.65(III)517.5375.63(IV)517.8264.151964(I)507.7171.74(II)525.6206.79(III)523.9299.78(IV)528.90.001965(I)486.751.78(II)510.7233.93*(III)0.00(IV)" 0.001966(I)"0.00(II)"0.00(III)"0.00(IV)560.2228.141967(I)496.2202.54Total NetBackpay $ 2,913.10G.Walter W. ChaneyChaney's backpay period begins March 25, 1963,and ends June 8, 1967. Chaney had lived in theConnersville-Richmond area for some 24 years,owned his home there, and had one minor child athome. In accordance with a stipulation of theparties I find that he registered for employmentwith the State Employment Security Division andrenewed his registration weekly. He also soughtwork at numerous private employers in the area.Chaney secured employment in May 1963. I findthat he fulfilled his obligation to seek interim em-ployment. 276DECISIONS OF NATIONAL LABOR RELATIONS BOARDReconstructionofChaney'shoursand netholiday pay1965(111)76.00backpay is as follows:denied due to 1966(111)new emloee76.00CorrectedpyYear &CorrectedNetstatusQuarterHoursBackpayTotal Corrected1963(I)49.5*$ 89.10*(II)537.5552.37(III)517.5268.88(IV)517.8932.041964(I)507.7369.86(II)525.6154.08(III)523.00.00(IV)528.90.001965et(I,seq.)Total NetBackpay $2,466.33H.William O. ClemonsClemons' backpay period begins on December 5,1962, and terminates July 28, 1966. During thebackpay period Clemons, who was over 60 years ofage at all material times, registered for employmentat the Connersville and Indianapolis offices of theState Employment Security Division and also ap-plied directly to employers in Indianapolis, Cam-bridge, and Muncie. He was unsuccessful in secur-ing interim em r loyment probably due to his ad-vanced age. I find that he fulfilled his obligation toseek interim employment. Clemons was rehired byGolay October 21, 1963, as a new employee. Heconceded earning $70 in the third quarter of 1963not mentioned in the specification.ReconstructionofClemons' hours and netbackpay is as follows:Year &QuarteCorrectedHoursCorrectedNetBackpay1962(IV)174*$295.80*1963(I)622.31,057.91(II)437.5913.75(III)517.5809.75(IV)123.2*209.44*Vacationand 1964(111) $50.40' The Company contends that Cornett removed himself from the labormarket by going to Florida in December 1962, and in this connectionpoints to correspondence between the Company and the Florida IndustrialCommission I cannot interpret this correspondence as necessarily mihtat-Net Backpay$3,489.05I.Harold E. CornettCornett's backpay period commences December5,1962, and ends April 14, 1967. During thisperiod Cornett, who had lived in the CambridgeCity labor market area for almost 20 years, wasmarried and for most of the period had one minorchild at home. Cornett registered for work with theState Employment Security office at Connersvilleand renewed his registration two or threetimes.'He applied for work at eight employers in the Con-nersvillearea and secured work in the secondquarter of 1963 which continued to the end of thebackpay period and which substantially reduced hisbackpay claim. I find that he fulfilled his duty ofseeking interim earnings.In the fourth quarter of1965 Cornett's earningswere diminished due to hisparticipation in a strike from November 26, 1965,to January 19, 1966, and his earnings for thatquarter should be reconstructed by averaging thosefor the next preceding and succeeding nonstrikequartersresulting in net interimearnings for thefourth quarter of 1965 in the amount of $978.50and eliminatingthe claim of backpay for thatquarter.ReconstructionofCornett'shoursand netbackpay is as follows:Year &QuarterCorrectedHoursCorrectedNetBackpay174*$ 261.00*622.3933.40537.553.38515.71.40(IV) No backpay claimed forthis and subsequentquarters.Total CorrectedNet Backpay $1,249.18J.George W. DillmanDillman'sbackpay period extends from March25, 1963, to April 17, 1967. Dillman had lived onlying againstthe testimony of Cornett and Union Representative Strickland,which I credit, that Cornettwas in theRichmond-Cambridge City area atallmaterial times. LEE CYLINDER DIV. OF GOLAY277a short time in the CambridgeCity areaprior to thecommencement of hisbackpay period,was mar-ried, and had two minor children at home duringthat period.He registeredfor employment with theConnersvilleofficeoftheStateEmploymentSecurityDivision and renewed his registration for 7weeks thereafter.In addition,he soughtwork un-successfully at about eight employersin the labormarket area and secured employmentwhich sub-stantiallyreducedbackpay claimscommencingearlyin hisbackpayperiod.Iconclude that at alltimesDillman fulfilled his obligationto reduceearnings losses.In accordancewithstipulations entered into atthe hearing and Dillman's testimony at the hearingearnings from SterlingCastingsin the amount of$414 should be added in the third quarter of 1965eliminatingany backpayclaimfor that quarter, andearnings from the sameemployerin the amount of$488.32 should be added in the fourth quarter of1965 eliminatingany backpayclaim for thatquarter.Also a 2-weeksicknessin February 1963concededlyeliminatesany backpay for the firstquarter of 1963. The General Counselalso con-ceded theearning of an additional$100 in thefourth quarterof 1963,reducingthe net backpayfor that quarter to $262.87. Italso appears clearfrom Dillman's testimony and GeneralCounsel'sExhibit59 thatearnings fromRex Gregg in 1964and 1965 shouldbe allocated as follows:Year &QuarterCorrectedHoursCorrectedNetBackpay1963(I)0.00(II)537.5$ 513.00(III)0.00*(IV)517.8150.121964(I)507.7310.89(II)0.00*(III)523.9890.63(IV)528.9899.131965(I)486.7541.09(II)0.00*(III)0.00(IV)0.001966(I)0.00*(II)0.00*(III)0.00*(IV)0.00*1965(I)0.00*(II)116.4*97.80*Total NetBackpay $3,402.661964(11)$450.001964(111)650.001964(IV )650.001965(I)544.00Italso appearsthat the $46.41 earnings fromDecatur CastingCo. allocated to the third quarterof 1963 properly shouldbe allocatedto the thirdquarterof 1963 reducing the net backpay for thatquarter to $518.80.While employedby RexGregg andby AldrichFarms in 1964and 1965Dillman was furnishedwith living quarters for himself andhis family and Iaccept theCompany'sestimateof thereasonablevalue of thishousing at$50 per month with theresult that additional earnings of$100 should becreditedfor 1964(I),$150 for 1964(11),and $50for 1965(I). The General Counselconcedes that$100 commissions earned in the fourth quarter of1963 should be added tointerim earnings;I rejectthe Company's contention that nobackpay shouldbe allowed forthis quarter,since it appears thatDillman was attempting to mitigate losses by pursu-ing the insurance business in Virginia,but at alltimesleft wordas to wherehe could bereached ifreemployment became available.ReconstructionofDillman'shours and netbackpayis as follows:K.Howard DurhamDurham'sbackpay period beginsMarch 23,1963, and ends April 14, 1967.During this periodDurham,who had lived in the Cambridge City areafor about 12 years,was married and had two minorchildren at home. He registered for employmentwith the Indiana Employment Security Division atConnersville and renewed his registration about 19times.He secured three interim jobs through theState Employment Security office and secured twointerim jobs on his own. I credit his testimony as tohis efforts to secure offsetting employment and findthat he exercised due diligence in this regard.ReconstructionofDurham'shours and netbackpay is as follows:Year &QuarterCorrectedHoursCorrectedNetBackpay1963(I)49.5*$84.15*(II)537.5913.75(III)517.5879.75(IV)517.8647.26427-835 0 - 74 - 19 278DECISIONS OF NATIONALYear &QuarterCorrectedHoursCorrectedNetBackpay1964(I)0.00*(II)525.60.00(III)0.00*(IV)0.00*1965(I)0.00*(II)510.777.80(III)0.00*(IV)0.00*1966(I)0.00*(II)0.00*(III)0.00*(IV)0.00*1967(I)0.00*(II)0.00Total NetBackpay $2,602.71L.George EldridgeEldridge's backpay period begins November 26,1962, and ends December 17, 1966. During thisperiod Eldridge, who had lived in the CambridgeCity area for about 27 years, was married and hadthree minor children living at home.He registeredfor work with the State Employment Security of-fices at Connersville and New Castle, returningabout 15 times to the Connersville office. There isample evidence that Eldridge diligently soughtwork at numerous employers and quite plainly ful-filled his duty to seek interim employment.With respect to the General Counsel's claim thatthe backpay owed Eldridge should include theamount of $151 for a maternity benefit under theCompany's groupinsurancepolicy, for which El-dridge had applied shortly prior to the commence-ment of his backpay period, it appears that thisclaim was eliminated by full payment under theUnion's group insurance policy.The Company also contends that backpay shouldbe reduced for the period in 1964 in which he wasemployed on the Retz Farm because of illness of 1week and also due to the fact that he was furnisheda two-bedroom house as part of his wages. I findmerit in these contentions and conclude that theamount of his backpay in the first and second quar-ters of 1964 should be reduced by $75 in eachquarter to allow for rent-free use of the tenant6 The Board found that Ford made an unconditional offer to return towork on this date and that he might have made an earlier application, leav-mg for compliance proceedings the matter of resovhng such possibilityLABOR RELATIONS BOARDhouse and by $38 in the second quarter to allow forhis week's illness.Reconstruction of Eldridge's hours and netbackpayis asfollows:Year &QuarterCorrectedHoursCorrectedNetBackpay1962(IV)242.9*$ 291.32*1963(I)622.3769.13(II)537.5322.50(III)517.5289.80*(IV)517.87.851964(I)507.70.00(II)525.6129.40(III)*0.00Total NetBackpay $1,807.00Ford's backpay period begins March 25, 1963,6and ends April 17, 1967. During this period Ford,who had lived in the Connersville area all his life,was marriedand had two minor children living athome.Ford registered for work at the State Em-ployment Security offices at Connersville, NewCastle, Richmond, and Muncie and revisited the of-fices at New Castle and Richmondseveral times. Inaddition he sought employment at numerous em-ployers in the area and succeeded in obtaining em-ployment earlyin hisbackpay period. I find that heexercised due diligence to find offsetting employ-ment during hisbackpay period.There appears to be merit in the Company's con-tention that the specification fails to include interimearnings atRawlingsMfg. Co. in the first threequarters of 1964 as follows:1964(I)$768.00(II)756.00(III)879.40and these amounts should be offset against hisbackpay claim.Reconstruction of Ford's hours, earnings and netbackpayis asfollows:CorrectedYear &CorrectedNetQuarterHoursBackpay1963(I)97.13$ 142.60(II)537.768.56There isno evidence to support a finding of an application poor to March25, 1963. LEE CYLINDERYear &QuarterCorrectedHoursCorrectedNetBackpay(III)515.7*208.05(IV)525.3*0.00*1964(I)507.744.32(II)525.684.96(III)523.90.00(IV)0.00*1965(I)486.747.26(II)0.00*(III)0.00*(IV)0.00*1966(I)0.00*(II)0.00*(III)0.00*(IV)0.00*1967(I)0.00*(II)116.4*186.24Total CorrectedNet Backpay$781.99N. Bivon FowlerThe parties are in dispute as to the beginningdate of Fowler's backpay period.The Board foundthat he made an unconditional application to returnto work on March 25, 1963, and may have madesuch an application prior to that date.There issome confusion as to the exact recollection ofFowler on this subject,but I accept as the nearestapproximation of the truth his testimony that it wasonly after several months of searching for alternateemployment that he returned to the Company andapplied to return for work.This would make theCompany's contention that his backpay periodbegan March 25, 1963, reasonably accurate and Iaccept it.There also appears merit in the Company's con-tention that the claim for transportation expenses inseeking work in 1963 is excessive and rests on noreasonable basis; the same is true with respect totravel expenses to and from work in 1963 and 1964and the Company's reconstruction on a mileage ba-sis,with a correction to 10 cents per mile should berecognized.Reconstruction of Fowler's net backpay is as fol-lows:CorrectedYear &CorrectedNetQuarterHoursBackpayDIV. OF GOLAY279Year &QuarterCorrectedHoursCorrectedNetBackpay(II)537.5347.34(III)517.50.00(IV)123.2*0.00*Total CorrectedNet Backpay$ 442.340. KennethW. FowlerThere is a dispute as to the beginning of Fowler'sbackpay period,a question on which the Boardreserved ruling,but it appears clear from thetestimony of Kenneth Fowler,which I credit, thaton the Friday following the commencement of thestrike of November 19, 1962,when he reported toget his check he talked with Personnel DirectorLunsford who asked him when he would return towork and Fowler said that he would when thepicket line came down.Lunsford then told him toreport Monday as he was sure the picket line wouldbe gone.Fowler reported the following week whenthe picket line had been removed and was told bySuperintendent Bigler that he had been replaced. Iconclude that Fowler's backpay period should com-mence November 30, 1962,and terminate, as theparties agree,April 17, 1967.During the backpay period Fowler,who had livedin the Cambridge City area his entire life, was mar-ried and had two minor children at home.Fowlerregisteredforemployment starting early inDecember 1962 at the State Employment Securityoffices at Connersville,Muncie, and Indianapolis,Indiana, and at Hamilton, Ohio.He renewed his re-gistration with the Connersville office a number oftimes.In addition he applied unsuccessfully atabout a dozen employers in the labor market area. Ifind that he fulfilled his obligation to secure off-setting employment as is clearly reflected by hisacquisition at an early stage of the backpay periodof substantial interim earnings.There is merit in the Company's contention thatthe figure for moving expenses in 1963(11) shouldbe $90 rather than $125 in the specification andthat he had an additional $1,045 self-employmentincome in 1964(IV).Reconstruction of Fowler's net backpay is as fol-lows:CorrectedYear &CorrectedNetQuarterHoursBackpay1963(I)40.00$95.001962(IV)$333.37* 280DECISIONSOF NATIONALYear &QuarterCorrectedfloursCorrectedNetBackpay1963(I)622.31,057.91(II),537.540.53(III)517.50.00(IV)517.850.581964(I)507.70.00(II)525.616.13(III)0.00*(IV)0.001965(1,et seq.,no change)Total CorrectedNet Backpay$1,498.52P.John H. FoxJohn H. Fox's backpay period began March 25,1963, and terminated December 20, 1963, when heentered a Richmond, Indiana, hospital where heremained until his death on July 17, 1964. Duringthe backpay period Fox who had lived in the Con-nersville area for some 40 years had two dependentchildren living with him. He registered with theStateEmployment SecurityDivisionand alsosought employment from private employers in Cin-cinnati,Hamilton, and Evendale. He secured em-ployment early in his backpay period and I con-clude that he fulfilled his duty to seek offsetting in-terimearnings. It appears that during the period ofhis unemployment Fox worked an average of 2 daysa week at odd jobsand, assumingpayment at anhourly rate of $1.40, earned $22.40 per week mostprobably allocable to the first quarter of 1963 inwhich he was otherwise totally unemployed.The General Counsel amended the specificationat the hearing to includea claimfor $1,000 on ac-count of the cancellation of the policy by the Com-pany on November 19, 1962.It is clearthat thispolicywas a condition of employment and theclaimshould be allowed without diminution forpremiums since the evidence indicates that thistype of coverage was paid entirely by the Company.Reconstruction of Fox's hours and net backpay,payable to his next of kin, is as follows:'Reduced because of sickness covering I 1 workdays in June-July 1966LABOR RELATIONS BOARDYear &QuarterCorrectedHoursCorrectedNetBackpay1963(I)49.5*$76.60(II)537.5660.65(III)0.00*(IV)485.5*305.28InsuranceBenefit1,000.00Total CorrectedNet Backpay$2,042.53Q.Marvin FradyFrady's backpay period begins March 25, 1963,and ends April 17, 1967. During this period Fradywas about 50 years of age and had lived some 20years in the Cambridge City area. He married awidow with four minor children January 29, 1966,had a daughter born, and was divorced January 6,1967. Frady registered for work at the Richmondoffice of the Indiana State Employment SecurityDivision some time in January 1963 and renewedhis registration weekly during periods he was unem-ployed. He applied for work at only six private em-ployers. I agree with the Company that Frady failedto exert reasonable effort to secure offsetting em-ployment until the third quarter of 1965 and con-clude that he is entitled to backpay only commenc-ing with that quarter.Reconstruction of Frady's net backpay is as fol-lows:Year &QuarterCorrectedHoursCorrectedNetBackpay1965(III)531.6453.73(IV)567.8965.261966(I)503.2443.94(II)524.20.00*(III)578.50.007/(IV)560.20.001967(I)0.00*(II)0.00*Total NetBackpay $1,862.93 R.Gerald D. GobleGoble appears to have initiated arrangement foroperationof a TexacoService stationshortly priorGoble's backpay periodbeginsMarch 25, 1963,tothe commencementof his backpay period andand ends December 16, 1966. During this periodcommenced that work about the commencement ofGoble, who had lived in the Cambridge City areathe backpay period.allhis life, wasmarriedand had one minor child.Reconstruction of his backpay is as follows:Year &QuarterCorrectedHoursCorrectedNetBackpay1963(I)49.5*$30.57*(II)537.5320.29(III)0.00*(IV)0.00*1964(I)507.7329.92(II)0.00*(III)523.00.00(IV)0.00*1965(I)486.7234.79(II)0.00*(III)0.00*(IV)567.865.841966(I)0.00*(II)0.00*(III)0.00*(IV)0.00*Total NetBackpay $ 981.41S.Bennie J. HallHall's backpay period begins March 25, 1963,and ends January 27, 1967. During this period Hall,who had lived in the Cambridge City area since1946, was married and had two minor children athome during the period March 1963 until March1966. After an initial registration in 1962 solely forthe purpose of unemployment compensation, Hallregistered and applied for work at the State Em-ployment Security offices at Connersville, Muncie,and Anderson. He also applied at private employers1964I36 milesxIIIIIIV1965ILEE CYLINDER DIV. OF GOLAY-281in Connersville, Muncie, Anderson, Richmond andother cities in the area, and eventually succeeded insecuring substantial offsetting interim employment.Ifind that he exercised due diligence in seekingwork during his backpay period.There appears to be merit in the Company's posi-tion respecting the proper allowance for travel ex-pense during the period of his employment at K.Horton & Sons, Inc., during 1964 and the firstquarter of 1965 and the travel claims should bereconstructed, on a 10-cent-per-mile basis as fol-lows:"21 days19It7459II$ 75.6668.40266.40212.4050.40e The record would seem to establish that in this period Hall lived atsimilar defect in the mileage claimed for work at Wilkinson it would appearDublin rather than Shirley,h.diana,but the difference in mileage appearsthat any discrepancy is insubstantial in view of the distances involvedto be relatively insignificantWith respect to the contention that there is a 282DECISIONSOF NATIONALLABOR RELATIONS BOARDReconstruction of Hall's backpayis asfollows:Year&QuarterCorrectedHoursCorrectedNetBackpay1963(I)79,20*$79.20*(II)537.5860.00(III)517.5828.00(IV)517.8590.681964(I)507.7305.34(II)525.6570.86(III)0.00*(IV)528.90.001965(I)486.7573.12(II)510.7144.90(III)531.6185,56(IV)506.7*0.00*1966(I)0.00*(II)0.00*(III)0.00*(IV)0.00*1967(I)198.0*317.80Total NetBackpay $4,715.46T.Thomas J. HarrisonHarrison's backpay period commenced March25, 1963, and terminated January 13, 1967. Duringthis time Harrison, who was 46 years old at the startof the period, had lived in the Cambridge City areafor more than 20 years and had one adultson livingwith him for a small part of the period. He re-gistered for employment only at the Connersvilleoffice of the State Employment SecurityDivisionand apparently renewed his registration weekly inthe period December 1962 until December 1963.During the period of his employment at Golay andthereafter Harrison was without the sight of oneeye, a handicap which prevented his obtaining atleast one job during his backpay period. While Har-rison applied for work at a substantial number ofprivate employers in the area, the evidence in-dicates that he made no such applications afterMay 1963. I conclude that his backpay shouldcease as of December 31, 1963, the last period ofregistrationwith the State Employment SecurityDivision.Reconstruction of Harrison's backpay is as fol-lows:Year &QuarteCorrectedHourCorrectedNetBackpay1963(I)49.5*$84.15*(II)537.5903.75(III)528.0*910.69(IV)517.8880.26Total CorrectedNet Backpay$2,778.85U. Robert IsaacsIsaacs'backpay period extends from March 25,1963, untilApril 17, 1967. During this periodIsaacs, who had lived some 20 years in the Cam-bridge City area, wasmarriedand had one minorchild living at home. I found him a thoroughlycredible witness. He registered for work at the Con-nersville office of the Indiana Employment SecurityDivisionlate in1962 and renewed his registrationapproximately weekly until October 22, 1963. Inaddition he appliedata substantialnumber ofprivate employers and the evidence leaves no doubtthat both in the frequency and variety of his worksearches he fulfilled his duty to seekinterim em-ployment.Reconstruction of Isaacs' backpay is as follows:Year &QuarterCorrectedHoursCorrectedNetBackpay1963(I)49.5*$89.10*(II)537.5613.87(III)517.5913.59(IV)517.8932.041964(I)507.7740.61(II)525.6332.88(III)523.90.00(IV)528.90.001965(I)486.75.50(II,0.00etseg. )Total CorrectedNet Backpay$3,527.59V. Jesse JamesJames' backpay period extends from September28, 1962, to June 8, 1967. During this period LEE CYLINDERJames,who wasin his thirties and had lived in theConnersville area for more than 20 years,was mar-ried and hadthreeminor children living at home.James registeredfor work with the Connersville of-fice of theIndiana State Employment Security Divi-sionearly in October1962 and renewed his regis-tration weekly until March 1963. He obtained em-ployment at sale barns in the second quarter of1963which continued through the fourth quarterof 1964at which time he obtained substantial off-setting earnings.Ialso credit his testimony that heapplied forworka substantial number of times atabout 10 other private employers.Iconclude thathe satisfactorily met his obligation to seek interimemployment.Reconstruction of James'backpayis as follows:Year &QuarterCorrectedHoursCorrectedNetBackpay1962(IV)612.1$1,040.571963(I)622.31,057.91(II)537.5783.75(III)517.5749.75(IV)517.8750.261964(I)507.7763.09(II)525.6772.27(III)523.9697.52(IV)528.9572.761965(I)486.70.00(II)510.70.00(III)531.60.00(IV)567.80.001966(I)0.00*(II)524.238.65(III)0.00*(IV)560.226.791967(I)496.2545.26(II)0.00*Total CorrectedNet Backpay$7,758.58W. John F.JamisonJamison's backpay period extends from March25, 1963, to December 17, 1966. During thisperiod Jamison,who had lived his entire life in theCambridgeCityarea,was married,divorced, andremarried,and apparently childless. Jamison re-gistered for work with the Connersville office of theIndiana State Employment Security Division some-time in late 1962 and renewed his registrationDIV. OF GOLAY283about 10 times.In addition he sought work at fouremployers in the labor market area.The recordleavesme unconvinced that he exercised duediligence in seeking employment during the periodfrom the fourth quarter of 1963 through the thirdquarter of 1964 and I can see no basis for allowingbackpay during this period.In other respects thereappears sufficient evidence to support the allega-tions of the specification.Reconstruction of Jamison's backpay is as fol-lows:Year &QuarterCorrectedHoursCorrectedNetBackpay1963(I)49.5*$14.20*(II)537.5584.95(III)517.5670.35(IV)through 1964(II)0.001964(III)523.9802.36(IV)528.986.601965(I)486.732.99(II)510.753.80(III,et seq.)0.00Total CorrectedNet Backpay$2,243.25X.Walter L. JonesJones' backpay period extends from March 25,1963, to April 21, 1967. During this period Jones,who had lived in the Cambridge City area for some20 years,was marriedand hada son living at home.Jones registered for work with the Connersville of-fice of the Indiana State Employment Security Divi-sion on December 1, 1962, and renewed his regis-tration weekly until March 1963. In addition he ap-plied at private employers and succeeded in secur-ing substantial earnings commencingwith the thirdquarter of 1963. There appears merit in the Com-pany's position that his travel expenses for theperiod of his employment in Lynn while living inCentreville should be readjusted to reflect a round-trip distanceof 27miles at 10 cents per mile. Thiswould reduce expenses in the period 1963(11) to$18.90, leaving net interim earnings for thatquarter at$256.21 instead of the $235.11 in thespecification. 284DECISIONS OF NATIONAL LABOR RELATIONS BOARDReconstruction of Jones' backpay is as follows:Year &QuarterCorrectedHoursCorrectedNetBackpay1963(I)49.5*$84.15*(II)537.5657.54(III)517.583.05(IV)through 1966(III)0.00*1966 (IV)560.20.00Year &QuarterCorrectedHoursCorrectedNetBackpay(III)517.5220.00(IVfIt seq.)0.00Total CorrectedNet Backpay$2,335.65Total CorrectedNet Backpay$ 824.74Y. Ronald KealKeal's backpay period extends from December 4,1962, until December17, 1966.During this period,as appears from a stipulation as to what Keal wouldtestify if called,Keal, who lived in the CambridgeCityarea all his life until his move to Marion, Indi-ana, in 1953,was married and had two children,one born during the backpay period. He registeredfor employment with the Connersville office of theIndiana State EmploymentSecurityDivision inDecember 1962 and renewed his registration inJanuary and February 1963; he also registered inSeptember 1963 at the Marion office.There ap-pears to be no question as to the diligence of hissearch for work which resulted in his obtaining sub-stantial offsetting earnings in the third quarter of1963 and thereafter.Nor does the Company pressany objection respecting Keal's claim for hospitaland surgical benefits covered underthe Company'sinsurance plan.With respect to the Company'sposition that the amount claimed for transportationin 1963(11) should be reduced to a daily round tripof 146miles at 8 cents per mile for44 workdays ora totalof $513.02, I find that the corrected mileageallowance of 10 cents per mile at the 146 miledistancemakes no substantial difference in thespecification.Reconstruction of Keal's backpay is as follows:Year &QuarteCorrectedHoursCorrectedNetBackpay1962(IV)196.1*$342.98*1963(I)622.31,090.14(II)537.5682.53Z.Robert G. LawrenceLawrence'sbackpayperiodextendsfromDecember 10, 1962, to April 21, 1967.During thisperiod Lawrence,aged in the twenties,was mar-ried, had one minor child at home, and had livedhis entire life in the Cambridge City area. He re-gistered for work with the Richmond and New Cas-tle offices of the State Employment Security Divi-sion and applied for work at a substantial numberof employers in six cities in the labor market area.He succeeded in obtaining substantially offsettingemployment in the second quarter of 1964 and Iconclude that he fulfilled his obligation to seek in-terim employment.Reconstruction of Lawrence's backpay is as fol-lows:Year &QuarterCorrectedHoursCorrectedNetBackpay1962(IV)140.8*$ 207.48*1963(I)622.3995.68(II)537.5859.00(III)517.5718.72(IV)517.8335.581964(I,et seq.)000.00Total CorrectedNet Backpay$3,116.46AA.Robert V. MeyerMeyer's backpayperiod extends fromMarch 25,1963, toJune 8, 1967. During this period Meyer,who had lived his entire life in theCambridge Cityarea,was marriedand had twominor children liv-ing at home. Meyer registered for employment atthe Connersville office of the Indiana State Em-ploymentSecurityCommission on December 8, LEE CYLINDER DIV. OF GOLAY2851962, and renewedhis registrationweekly untilMarch 2, 1963. In addition Meyer applied for workweekly during the period November 26, 1962, untilMarch 4, 1963, at more than a dozen employers inthe labor marketarea.Ifind that he fulfilled hisduty to seek offsettinginterimemployment. Thebackpay specification was amended at thehearingto include union dues expenses of $12 per quarterduring the course of his employment in the periodfrom 1963(11) through 1965(IV).Reconstruction of Meyer's backpay is as follows:Year &QuarterCorrectedHoursCorrectedNetBackpay1963(I)49.5*$49.20*(II)537.5223.37(III)517.5198.56(IV)517.89.091964(I)507.759.67(II)525.692.89(III)523.9159.64(IV)528.969.321965(I)486.70.00*(II)510.70.00(III)531.695.78(IV,et seq .)0.00Total CorrectedNet Backpay$ 908.42BB.WillieJoe MillsMills' backpay period extends from March 25,1963,8 untilApril 21, 1967. During this periodMills,who had spent his entire life in the Cam-bridge Cityarea, was inhis twenties, married, andhad minor children at home during part of theperiod.Mills registered for employment with the Em-ployment Security Division office at Connersvilleearly in December 1962 and renewedhis registra-tion at that office weekly for about 20 weeks. Healso registered at the New Castle and RichmondEmployment Security offices in March 1963 andreturned to those offices 8 or 10 times. In additionhe sought employment at several private employersin the labor market area and succeeded in findingsubstantial offsetting earnings in the first quarter of1964. 1 find he fulfilled his obligation to seekinterim employment.Reconstruction of Mills' backpay is as follows:CorrectedYear &QuarterCorrectedHoursNetBackpay1963(I)124.5$ 109.40(II)537.5842.60(III)517.5828.00(IV)517.8653.331964(I)(II,507.70.00etseq.)0.00*Total CorrectedNet Backpay$2,431.33CC.Charles E. NashThere is a dispute as to the beginning date ofNash's backpay period, but it appears clear on thebasis of the Intermediate Report of Trial ExaminerConstantine,theBoard'sdecision,andNash'stestimony, which I credit, that he made an uncondi-tional offer to return to work in December 1962.Nash did not testify as to any particular date inDecember and from this failure it must bepresumed that the applicable date would beDecember 31. I conclude that his backpay periodextends from January 1, 1963, to October 18,1963.Duringthe backpay period Nash, who had livedin the Cambridge City area for some 10 years, wasmarried and had two small children living at home.Nash registered for work with the Connersville of-fice of the Indiana Employment Security Division inDecember 1962 and renewed his registrationweekly until March 1963. In addition Nash soughtwork at a substantial number of private employersin the labor market area and his expenses were infact incurred and are properly allowable. I find thathe made diligent search for offsetting employment.The evidence indicates that Nash was out sick 2weeks in June 1963, but the record indicates thatthe specification allowed for that as lost time.Reconstruction of Nash's backpay is as follows:CorrectedYear &CorrectedNetQuarterHoursBackpay1963(I)622.3$1,186.37(II)458.0*761.95*(III)517.528.86Total CorrectedNet Backpay$1,977.18Ihe specification computes the backpay period from December 5,1962, but I find merit in the Company's brief contention that the Board'sDecision makes clear that March 25,1963, is the correct date 286DECISIONSOF NATIONALLABOR RELATIONS BOARDDD.RobertLee NickNick's backpay period extends from March 25,1963, toApril 21, 1967.During this period Nickwas married,had one minor child living at home,and had lived in the Cambridge City area since1957. Early in the backpay period Nick re steredfor work with the Employment SecurityDivision atConnersville and renewed his registration five or sixtimes.In addition he sought and obtained substan-tial offsetting earnings from private employers earlyin the backpay period.There can be no reasonabledoubt as to his diligence in this regard. Nick wasidle for 8 weeks commencing November 18, 1965,due to a strike and his refusal to cross the picketline and should be denied backpay for this period,reconstructing interim earnings on the basis ofthose earned in the preceding quarter.Reconstruction of Nick's backpay is as follows:Year &Quarter,CorrectedHoursCorrectedNetBackpay1963(I)49.5*5.22*(II)537.5120.00(III)517.50.00(IV)through 1965(III)0.001965(IV)567.80.001966(Iand II)0.00*1966(III)578.50.00(IV)0.001967(I)0.00(II)155.4*15.80Total CorrectedNet Backpay$ 141.02Topeka,Kansas, in September 1963 where hesecured employment which continued until thetime of the hearing in the instant proceedings. I findthat he exercised due diligence in seeking interimearnings.Italso appears reasonable to allow histravel costs in the amount of $50 for driving toTopeka in view ofthe circumstancesof lack ofwork in the Cambridge City area and the opportu-nity to work in Topeka where his brother was em-ployed and informed as to employment opportuni-ties.There appears merit, however, in the Com-pany's position that his claim for expenses lookingfor work in 1963(IV) is excessive and that only $35is allowable as expenses in search of work in thatquarter. It also appears that O'Dear was sick for 5weeks in 1963(IV), that he had additional incomeof $100 in the form of rent in that quarter, and thathis grossbackpayand interim earnings should beadjusted accordingly.Reconstruction of O'Dear's net backpay is as fol-lows:EE.Bill E. O'DearO'Dear's backpay period extends from March 25,1963, until December 17, 1966. During this periodO'Dear, who was 24 years of age in 1963 was un-married and had lived in the Cambridge City areasince 1956.He registered for employment at the In-diana State Employment Security offices at Con-nersville,Richmond, New Castle, and Marion andrenewed his registrations numerous times.In addi-tion he applied for work atseveral gas filling sta-tions and other private employers in the CambridgeCity labor market area. In 1963(111) he moved toYear &QuarterCorrectedHoursCorrectedNetBackpay1963(I)49.5*$0.00*(II)537.5190.30(III)540.76*(IV)318.010/408.801964(I)507.7129.72(II)525.6274.42(III)523.9245.84(IV)528.9163.641965(I)486.760.79(II)510.7137.22(III)531.695.91(IV)506.7*254.601966(I)81.9*0.00*(II)524.20.00(III)0.00**(IV)0.00Total CorrectedNet Backpay$2,502.00FF.Paul E. ParisParis' backpay period extends from November19, 1962, until June 8, 1967. During this periodParis,who had lived all his life in the CambridgeCity area, married in 1965. Paris registered forwork with the Connersville office of the IndianaEmployment Security Division and renewed his re-10517.8x8/13. LEE CYLINDERgistration weekly for about 5 months until he wasinformedby that office that he would betelephoned if work became available. In additionParisapplied forwork, commencing in lateNovember 1962, at a number of private employersand succeeded in securing county and city employ-ment in the labor market area until he moved toNew Jersey in 1965(111), and succeeded in eliminat-ing substantial backpay thereafter." Paris concedesthat in each winter of the backpay period he hadsickness which appears to average out about 40hours in each fourth and first quarter and his grossbackpay for each such quarter is reconstructedbelow to allow for such unavailability for work.Reconstruction of Paris' net backpay is as fol-lows:Year &QuarterCorrectedHoursCorrectedNetBackpay1962(IV)443.1$ 753.271963(I)582.3989.91(II)537.5904.75(III)454.9*773.23*(IV)477.8703.261964(I)467.7479.96(II)525.660.69(III)523.934.74(IV)0.00*1965(I)446.79.46(II)510.70.00(III)531.6102.70(IV)3.261966(I)81.9*0.00*(II)524.20.00(III)578.511.42(IV,at seq.)0.00Total CorrectedNet Backpay $4,826.61GG.Lester A. PebworthPebworth'sbackpayperiodextendsfromNovember 30, 1962, until April 28, 1967. Duringthis period Pebworth, who had lived all his life inthe Cambridge City area, was married and hadthree minor children living at home. Pebworth re-gistered forwork with the State EmploymentDIV. OF GOLAY287Security Division in November 1962 and renewedhis registration weekly thereafter. In addition hesought work at a substantial number of private em-ployers and obtained employment early in theperiod which eventually led to an early attrition ofbackpay. There appears to be no question as to hisdiligence in seeking work or in the reasonablenessof hisexpensesincurred in his efforts. Reconstruc-tion of Pebworth's backpayis asfollows:Year &QuarterCorrectedHoursCorrectedNetBackpay1962(IV)$0.00*1963(I)622.3883.27(II)537.5589.85(III)517.5469.13(IV)517.8248.691964(I)507.7211.73(II,et seq.)0.00Total CorrectedNet Backpay$2,402.67HH.James H. PowellPowell's backpay period extends from March 25,1963, to April 21, 1967. During this period Powell,who had lived his entire life in the Cambridge Cityarea,was married and had six minor children livingat home. Early in 1963 Powell registered for em-ployment with the State Employment Security Divi-sion at Connersville and renewed his registrationweekly for some indefinite period. In addition heapplied for work at some 25 employers in the labormarketarea and succeededin securingsubstantialoffsettingearnings inthe third quarter of 1963. Ifind that he exercised due diligencein seeking in-terimemployment. The Company contends that al-lowance should be made for certain self-employ-ment incomebut the specificationseemsto reflectall such income as the record indicates was earned.The Company also contends that allowance shouldbe made for excessive absence but there is no basisfor concluding that the figure suggested of 144hours in 1962 is accurate and leave records werenot produced." The Companycontends that travel expense toNew Jerseyshould notbe recognized,but the evidence is that the travel was undertaken primarilyin the quest of work 288DECISIONSOF NATIONAL LABORReconstruction of Powell's backpay is as follows:Year &QuarterCorrectedHoursCorrectedNetBackpay49.5*$89.10*537.5860.50517.5256.70517.8190.94507.7131.96525.6141.83523.997.02528.9149.52486.753.56510.7149.76531.6118.38506.7*55.81122.7*0.00524.2174.060.00*566.4*0.00196.2892.56155.4*279.72Total CorrectedNet Backpay$3,601.42II.Donnie Ray PurvisPurvis' backpay period extends from March 25,1963, until April 28, 1967. During this period Pur-viswas married and had lived in the CambridgeCity area since 1942. He registered for work withthe Employment Security Division office at Con-nersville in December 1962 and renewed his regis-tration weekly for 26 successive weeks. In additionPurvis applied unsuccessfully for work at more than15 employers in the labor market area. He securedfarm work early in his backpay period and securedsubstantial offsetting employment commencing thefourth quarter of 1964. I find that he exercised duediligence in seeking to offset his backpay claim.The Company contends that he is to be disallowedbackpay on account of illness and participation in astrike in August, September, or October, 1965, buthas failed to show which calendar quarter theabsences occurred in.Reconstruction of Purvis' backpay is as follows:CorrectedYear&CorrectedNetQuarterHoursBackpayRELATIONS BOARDYear &QuarterCorrectedCorrectedNetHoursBack2ay(II)537.5650.41(III)517.5416.75(IV)517.80.001964(I)507.7439.69(II)525.6471.28(III)523.9492.13(IV)528.90.001965(I)486.70.00*(II)0.00*(III)531.60.00*(IV,et seq.)0.00Total CorrectedNet Backpay $2,476.81JJ.James F. RabyRaby's backpay period extends from November25, 1962, until December 16, 1966. During thisperiod Raby, who had lived his entire life in theCambridge City area, was married and had onechild born in 1965. Raby registered for work withtheConnersville office of the State EmploymentSecurity Division in December 1962 and renewedhis registration three or four times. In addition hesought employment at several private employers inthe Cambridge City area. He secured employmentin the first quarter of 1963 which developed in thethird quarter of 1963 into earnings eliminatingbackpay thereafter. I find that he fulfilled his dutyto seek offsetting earnings and that his claims forexpenses are reasonable and were actually in-curred.James F. Raby's reconstructed net backpay is asfollows:Year &QuarterCorrectedHoursCorrectedNetBackpay1962(IV)242.9*$ 437.22*1963(I)622.3983.50(II)537.5390.86(III)0.00*(IV)0.00*1964(I)507.70.00(II,0.00*Total Corrected1963(I)49.5*$26.55*Net Backpay $1,811.58 LEE CYLINEERKK.John A. RabyJohn Raby's backpay period extends from March25, 1963, until December 16, 1966.During thisperiod Raby, who had lived in the Cambridge Cityarea since1948, was married and purchasing ahome. Heregistered for work with the Connersvilleoffice of the State Employment Security Divisionand renewedhis registrationperiodically thereafter.In addition he looked for work at a number ofprivate employers in the area and obtainedsubstan-tialoffsettingearnings relatively early in hisbackpay period. I find that he exercised duediligencein seeking interimemployment and thathe is entitled to backpay in accord with the specifi-cation adjusted only for corrected hours and rates. Ireject the Company's contention that backpay mustbe disallowed for an 8-day period in February 1966since the evidence does not indicate that he wasvoluntarily unemployedin thisperiod but ratherdelayed in a preemployment physicalexamination.Reconstruction of John A. Raby's net backpay isas follows:CorrectedYear &CorrectedNetQuarterHoursBackpay1963(I)49.5*$(II)537.5(III)517.5(IV)517.81964(I)507.7(II)525.6(III)523.9(IV)528.91965(I)486.7(II)510.7(III)531.6(IV)567.81966(I)434.8*(II,99.00496.00256.60396.11627.21530.57533.10134.4633.40181.40113.20160.6083.880.00Total CorrectedNet Backpay $3,646.53LL.Paul E. SamsSams' backpay period extends from March 25,1963, until December 17, 1966. Sams had lived inthe Cambridge City area since 1953 and during the12Steele had a lengthy recordof convictionsfor misdemeanors and oneconviction for burglaryfor whichhe received a suspended 2-year sentenceEven taking this record into account I credit his testimony before me as tohis efforts to secure employmentThe Company contendsthat heshould beDIV. OF GOLAY289backpay period was married and had a child and astepchild living at home. He registered for workcommencingin January 1963 at the State Employ-mentSecurity offices at Indianapolis, Connersville,and Richmond and applied for work at severalprivate employers. He secured substantial offsettingemployment at the commencement of his backpayperiod resultingin the eliminationof backpayclaims sincethe third quarter of 1963. Reconstruc-tion of his backpay is as follows:CorrectedYear &CorrectedNetQuarterHoursBackpay1963(I)$0.00(II)537.598.78(III,et seq.)0.00Total CorrectedNet Backpay $ 98.78MM.James A. SteeleSteele'sbackpay period begins on the date,December 4, 1962, on which he was found by theBoard to have unconditionally applied for return towork and ends June 8, 1967. During this periodSteele, who had lived in the Cambridge City areafor some 20 years, was married and had two minorchildren living at home. Steele registered for workwith the Connersville office of the State Employ-ment Security Division early in his backpay periodand renewed his registration thereafter in weekswhen he was not employed. In addition he soughtwork directly at numerous employers in the labormarket area and succeeded in securing offsettingemployment early in his backpay period' which sub-stantially eliminated his backpay claims by the firstquarter of 1965. The record convinces me that hefulfilledhisduty to seek interim offsettingearnings.12Reconstruction of Steele's net backpay is as fol-lows:Year&QuarterCorrectedHoursCorrectedNetBackpay1962(IV)196.1*$392.201963(I)622.31,244.60(II)537.5654.24(III)517.5624.14debited with 1-week backpay for disability due to hospital-treated stabwounds in September 1963, but his testimony is that he was hospitalizedonly for 3-4 hours and it cannot be presumed that his disability extendedlonger than this short interval 290DECISIONSOF NATIONALLABOR RELATIONS BOARDYear &QuarterCorrectedHoursCorrectedNetBackpay(IV)517.8894.221964(I)507.7789.64(II)525.6738.42(III)523.9543.65(IV)528.9460.471965(I)486.733.09(II)510.70.00(III)through 1967(I)0.00*1967(II)409.4*0.00Total CorrectedNet Backpay$6,374.67NN.Richard A. ToneyToney's backpay period extends from March 25,1963, until December 17, 1966. During this periodToney, who had lived in the Cambridge City areaallhislife,got married on June 16, 1965. He re-gistered for work with the State EmploymentSecurityDivision at Connersville and applied atseveral private employers, securing substantial off-setting earnings early in hisbackpay period. Thereappears to be no question as to his diligence inseeking interimwork. The General Counsel hasconceded that Toney was unavailable for work for1week in the summersof 1964 and 1965 and for 6weeks in the fall of 1965.Reconstruction of Toney's backpay is as follows:CorrectedYear&QuarterCorrectedHoursNetBackpay1963(I)49.5*$51.40*(II)537.5261.02(III)517.5233.70(IV)through 1965(II)0.001965(III)531.60.00(IV)310.813/0.001966(Iand II)0.00(III)578.572.42(IV)0.00*Total CorrectedNet Backpay $ 618.54" 7/13 of 567 8.00.Andrew J. TransierTransier's backpay period extends from March25, 1963, to April28, 1967. During this period,Transier, who had lived in the Cambridge City areasince 1960, was married and had two minor chil-dren living at home. Transier registered for employ-ment with the Connersville office of the State Em-ployment Security Division in December 1962 andrenewed his registration weekly at least until Au-gust 1963. He also registered with the EmploymentSecurity offices at Richmond, Muncie, and NewCastle and renewed his registrations at those officesnumerous times.In addition he sought work at nu-merous private employers in the labor market areasecuring some low pay work early in the backpayperiod which became substantially offsetting em-ployment commencing in the third quarter of 1964.There appears to be no question raised as to hisdiligence in this regard and I find that he fulfilledhis duty to seek offsetting interim employment.There appears merit in the Company's conten-tions (1) that there should be allowance for casualemployment at Holiday Service Station in theamount of $16 per quarter for each of the last threequarters of 1963, and (2) that the cost of uniondues while employed at DeRose Industries duringthe period 1964(IV) through 1966(11) should be$10 per quarter instead of $15. The contention thatTransier was voluntarily unemployed through par-ticipation in a strikein 1967(I) is immaterial sinceno backpay is claimed for this period.Reconstruction of Transier's backpay is as fol-lows:Year &QuarterCorrectedHoursCorrectedNetBackpay1963(I)49.5*$84.15*(II)537.5870.25(III)517.5740.03(IV)517.8792.181964(I)507.7763.14(II)525.651.24(III)523.90.00*(IV)528.9215.051965(I)486.7227.32(II)510.718.33(III)531.665.33(IV)506.7*87.221966(Iand II)0.00*(III)578.583.98(IV)0.00* LEE CYLINDER DIV. OF GOLAY291Year &QuarterCorrectedHoursCorrectedNetBackpay1967(I)0.00*(II)196.5*0.00Total CorrectedNet Backpay$3,998.24PP.Billy R. TyreeTyree's backpay period begins March 25, 1963.There is a dispute as to its terminal date, theGeneral Counsel'smotion to amend the specifica-tion to allege a termination date of July 30, 1967,instead of June 8, 1967, being allowed by the TrialExaminer.In this regard the evidence indicates thatalthough the Company wrote Tyree an offer of im-mediate and full reinstatement under date ofDecember 10, 1966,when Tyree appeared andstated his acceptance of that offer he was told thatno work was available and that he would benotified at a later date.On June 8, 1967, anotherwritten offer of immediate and full reinstatementwas made and accepted by Tyree(with the un-derstanding that his 18-day National Guard dutywould first have to be served)but the evidence in-dicates quite plainly that the proffered employmentwas quite plainly substantially below the level of hisprior position and was on that account rejected byTyree.Ifind that his terminal backpay date isproperly set at July 30, 1967.The General Counsel moved at the hearing tostrike interim earnings in the backpay period fromEconomy Oil Corp.on the ground that such incomewas no more than a continuation of supplementalemployment antedating the backpay period. Theevidence indicates that this employment antedatedthe strike by only a little more than 1 month and itcannot be regarded as established supplementalemployment.I am convinced that the Economy OilCorp.earnings are properly credited in the specifi-cation as interim earnings.14During the backpay period Tyree,who had livedin the Cambridge City area for more than 25 years,was married and had seven minor children living athome.Tyree registered for work with the Conners-villeoffice of the Indiana Employment SecurityDivision and renewed his registration weekly forabout 20 weeks.In addition he registered at theMuncie office of the Employment Security Divisionand also applied for work at numerous private em-ployers.There can be no serious question as to hisdiligence in seeking interim work and, in fact, hesecured substantial offsetting earnings early in hisbackpay period.Reconstruction of Tyree's backpay is as follows:CorrectedYear&QuarterCorrectedHoursNetBackpay1963(I)49.5*$0.00*(II)537.5302.37(III)through 1965(III)0.001965(IV)567.8519.931966(I)through(III)0.001966(IV)560.2397.341967(I)496.2288.54(II)409.4*195.98Total CorrectedNet Backpay$1,704.16QQ.Delbert VickersVickers' backpay period extends from March 25,1963, to April 28, 1967. During this periodVickers, who had lived in the Cambridge City areasince 1962, was married and had three minor chil-dren living at home. There is no indication thatVickers ever registered for employment with anyState Employment Security Division office in thelabormarket area until early 1966 when he re-gistered at Connersville and Richmond;he also re-gistered at the Greenville, Ohio State employmentagency sometime in 1966.The record does clearlyestablish that he applied to numerous private em-ployers and I find that he exercised due diligence inseeking interim employment.I also find that his ex-penses are properly calculated and are allowable.Reconstruction of Vickers' backpay is as follows:Year &QuarterCorrectedHoursCorrectedNetBackpay1963(I)49.5*$79.20*(II)537.5677.50(III)517.5828.00(IV)517.8828.4814 1 do not,however,see any basis in the evidence for the Company'scontention that the specification includes meal costs as interim expensesNor do I see any basis for the Company's contention that allowance shouldbe made for excessive absenteeism since the onlyextendedabsence ap-pears to havebeen due toNational Guardduty of which the Company wasnotified. 292DECISIONS OF NATIONAL LABOR RELATIONS BOARDYear &QuarterCorrectedCorrectedNetHoursBackpayYear &QuarterCorrectedHoursCorrectedNetBackpay1964(I)507.7812.321964(I)507.70.00(II)525.6483.76(II)525.60.00(III)(III)403.9383.80through 1967(IV)448.9427.01(I)0.00*1965(I)486.7326.061967(II)196.5*0.00(II)510.761.26(III)531.6178.88Total Corrected(IV)506,7*431.75Net Backpay$3,709.261966(Iand II)000*.(III)578.5321.66(IV)560.2535.60RR.James R. Winchester1967(I)182.0231.03Winchester'sbackpayperiodextendsfromMarch 25, 1963, to January 26, 1967.During thisperiod Winchester,who had livedin theCambridgeCity areasince about1951, was married and had10 children living at home.He registeredfor workwith theNew Castle office of theIndianaEmploy-ment Security Division and renewed his registrationweekly for 4 to 6 weeks.In additionhe applieddirectly for workat a substantial number of privateemployersand I findthathe exercised duediligence in seeking interimemployment.Thespecification was amendedby theGeneralCounselat the hearing so as to eliminatebackpay for1964(1) and (II).The Company's briefpoints outthe need forreconstruction of the backpay claim in severalrespectsas follows: (1) the grossbackpay for1964(111)should be adjustedby deducting 120hours lost due to sickness;(2) the grossbackpayfor 1964(IV) should be adjusted by deducting 80hours lost due toa voluntaryquitof his employ-ment;(3) interimearnings fromLindleyMitchellshould be adjustedby adding the value of furnishedhousing at$180 per quarterand a similaradjust-ment should be made in the amountof $150 perquarter forhousing furnishedby Clark & Clark;and (4)moving expensesin 1965(IV) should bereduced from$50 to $15.Reconstructionof Winchester's backpayis as fol-lows:CorrectedYear&CorrectedNetQuarteHoursBackpayTotal CorrectedNet Backpay$3,957.19SS.Carl G. WyramonThere is adispute as to the beginning date ofWyramon's backpay peirod. The evidenceis clearthat he made an unconditional request to return inDecember1962 and thatitwas made nottoo longbeforeChristmas. I conclude that the date ofDecember10, 1962,is a reasonable interpretationof the availableevidenceand that it should be re-garded as the beginningdateofWyramon'sbackpayperiod which,as is stipulated,ended April28, 1967.During thebackpay period Wyramon wasmarried,livedwith his wife until1956, and hadlived in thelabormarket area his entire life.Wyramonregisteredforemployment with theRichmondoffice of theIndianaState EmploymentSecurityDivisionand renewed his registrationweeklyuntil he secured employmentin the fourthquarterof 1963.In addition he sought work regu-larly atseveralof thelarger employers in the areaand secured substantially offsetting earnings in1963(IV). I findthat he exercised due diligence inseeking interim employment.The Company con-tends that credit should be entered againstbackpayfor certain rental allowancesenjoyed by Wyramonbut the evidence,considerablyhazy, seems to in-dicate that these allowances were gratuities ratherthan compensation for services.The specificationwas amended to delete union dues expenses priorto 1966.Reconstructionof Wyramon's backpayis as fol-'lows:1963(I)49.5*$89.10*Year &CorrectedCorrectedNet(II)537.5831.57QuarterHoursBackpay(III)517.599.05*(IV)517.840.421962(IV)140,8*$239.36 LEE CYLINDER DIV. OF GOLAY293Year &QuarterCorrectedHoursCorrectedNetBackpay1963(I)622.31,057.91(II)537.5913.75(III)517.5879.75(IV)517.8159.191964(I)507.70.00(II)525.66.49(III)523.90.00(IV)528.90.001965(Iand II)0.00*(III)531.641.12(IV)through 1966(II)0.00*1966 (III)578.50.00(IV)through1967I)(0.001967(II)196.5*0.00Total CorrectedNet Backpay$3,297.57Conclusions and RecommendationsOn the basis of the foregoing findings I concludethat the claimants listed below are entitled to pay-mentby the Companyof the amounts set oppositetheir names, with interest thereon at the rate of 6percent per annum on eachof thequarterly sumsset forth in the specifications,as herein modified,less lawfully required tax withholdings:Walter R. Heaston$522.56Melvin Moistner44.10Marion K. Baker3,240.60Earl R.Blair12,433.31James E. Caudill1,842.99Henry Cecil, Jr.2,913.10Walter W. Chaney2,466.33William O. Clemens3,489.05Harold E. Cornett1,249.18George W. Dillman3,402.66Howard Durham2,602.71George Eldridge1,807.00Earl Ford781.99Bivon Fowler442.34Kenneth W. Fowler1,498.52John H. Fox(Next of kin)2,042.53Marvin Frady1,862.93Gerald D. Goble981.41Bennie J. Hall4,715.46Thomas J. Harrison2,778.85Robert Isaacs3,527.59Jesse James7,758.58John F. Jamison2,243.25Walter L. Jones824.74Ronald Keal2,335.65Robert G. Lawrence3,116.46Robert V. Meyer908.42Willie Joe Mills2,431.33Charles E. Nash1,977.18Robert Lee Nick141.02Billie E. O'Dear2,502.00Paul E. Paris4,826.61Lester A. Pebworth2,402.67James H. Powell3,601.42Donnie Ray Purvis2,476.81James F. Raby1,811.58John A. Raby3,646.53Paul E. Sams98.78James A. Steele6,374.67Richard A. Toney618.54Andrew J. Transier3,998.24Billy R. Tyree1,704.16Delbert Vickers3,709.26James R. Winchester3,957.19Carl G. Wyramon3,297.57It is recommended that unless, within 20 daysfrom receipt of this Supplemental Decision, theCompany has made payments in accordance withthisSupplementalDecision the BoardissueanOrder requiring the Company to take such action.427-835 0 - 74 - 20